Exhibit 10.1

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.

 

EXECUTION VERSION

 

 

 

 

 

 

 

 

 

 

 

SECOND AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

MOUNTAIN VALLEY PIPELINE, LLC

 

A Delaware Limited Liability Company

 

 

 

 

March 10, 2015

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

2

 

 

 

1.01

Definitions

2

1.02

Interpretation

19

 

 

 

ARTICLE 2 ORGANIZATION

20

 

 

 

2.01

Formation

20

2.02

Name

20

2.03

Registered Office; Registered Agent; Principal Office in the United States;
Other Offices

20

2.04

Purposes

20

2.05

No State Law Partnership

20

2.06

Foreign Qualification

21

2.07

Term

21

2.08

Title to Property

21

 

 

 

ARTICLE 3 MEMBERSHIP INTERESTS; DISPOSITIONS OF INTERESTS

21

 

 

 

3.01

Capital Structure

21

3.02

Representations, Warranties and Covenants

21

3.03

Dispositions and Encumbrances of Membership Interests

23

3.04

Creation of Additional Membership Interests

31

3.05

Access to Information

32

3.06

Confidential Information

32

3.07

Liability to Third Parties

34

3.08

Use of Members’ Names and Trademarks

34

 

 

 

ARTICLE 4 CAPITAL CONTRIBUTIONS/LOANS

34

 

 

 

4.01

Capital Contributions

34

4.02

Loans

37

4.03

No Other Contribution or Loan Obligations

38

4.04

Return of Contributions

38

4.05

Capital Accounts

38

4.06

Failure to Make a Capital Contribution or Loan

39

4.07

Credit Assurance

41

 

 

 

ARTICLE 5 DISTRIBUTIONS AND ALLOCATIONS

41

 

 

 

5.01

Distributions

41

5.02

[Intentionally omitted.]

42

5.03

[Intentionally omitted.]

42

5.04

Allocations for Maintaining Capital Accounts

42

5.05

Allocations for Tax Purposes

44

 

i

--------------------------------------------------------------------------------


 

5.06

Varying Interests

45

5.07

Amounts Withheld

45

 

 

 

ARTICLE 6 MANAGEMENT

46

 

 

 

6.01

Generally

46

6.02

Management Committee

46

6.03

Construction, Operation and Management Agreement

52

6.04

No Duties; Disclaimer of Duties

52

6.05

Business Opportunities

53

6.06

Insurance Coverage

54

6.07

Indemnification

55

6.08

Limitation on Liability

55

6.09

Delivery of Operating Budget

55

 

 

 

ARTICLE 7 DEVELOPMENT OF FACILITIES

56

 

 

7.01

Development of Facilities

56

7.02

Employee Matters

57

7.03

General Regulatory Matters

57

 

 

 

ARTICLE 8 TAXES

57

 

 

8.01

Tax Returns

57

8.02

Tax Elections

58

8.03

Tax Matters Member

58

 

 

 

ARTICLE 9 BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

59

 

 

9.01

Maintenance of Books

59

9.02

Reports

60

9.03

Bank Accounts

62

 

 

 

ARTICLE 10 WITHDRAWAL

62

 

 

 

10.01

Right of Withdrawal

62

10.02

Deemed Withdrawal

62

10.03

Effect of Withdrawal

62

 

 

 

ARTICLE 11 DISPUTE RESOLUTION

64

 

 

 

11.01

Disputes

64

11.02

Negotiation to Resolve Disputes

64

11.03

Courts

65

11.04

Specific Performance

65

11.05

Arbitration

65

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 12 DISSOLUTION, WINDING-UP AND TERMINATION

67

 

 

 

12.01

Dissolution

67

12.02

Winding-Up and Termination

67

12.03

Deficit Capital Accounts

69

12.04

Certificate of Cancellation

69

 

 

 

ARTICLE 13 GENERAL PROVISIONS

69

 

 

 

13.01

Offset; Costs and Expenses

69

13.02

Notices

69

13.03

Entire Agreement; Superseding Effect

70

13.04

Effect of Waiver or Consent

70

13.05

Amendment or Restatement

70

13.06

Binding Effect

70

13.07

Governing Law; Severability

70

13.08

Further Assurances

71

13.09

Waiver of Certain Rights

71

13.10

Counterparts; Facsimiles

71

13.11

Fair Market Value Determination

71

13.12

Other Agreements

71

 

 

 

 

 

 

EXHIBITS:

 

A – Members

 

iii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT
OF
MOUNTAIN VALLEY PIPELINE, LLC

 

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF MOUNTAIN
VALLEY PIPELINE, LLC (this “Agreement”), dated as of March 10, 2015 (the
“Effective Date”), is adopted, executed and agreed to by MVP Holdco, LLC, a
Delaware limited liability company (“EQT”), US Marcellus Gas Infrastructure,
LLC, a Delaware limited liability company (“USG”), Vega Midstream MVP LLC, a
Delaware limited liability company (“Vega”), VED NPI IV, LLC, a Delaware limited
liability company (“Vega Carryco”), WGL Midstream, Inc., a Delaware corporation
(“WGL”), and Mountain Valley Pipeline, LLC, a Delaware limited liability company
(the “Company”) and each Person from time to time admitted to the Company as a
Member in accordance with the terms hereof.

 

RECITALS

 

WHEREAS, on August 22, 2014, the Company was formed as a “series” limited
liability company upon the filing of the Delaware Certificate (as hereinafter
defined) in accordance with the Act (as hereinafter defined) for the purpose of
developing, constructing, owning, and operating an interstate natural gas
pipeline and related facilities and EQT, as the Company’s initial member,
entered into a written agreement governing the affairs of the Company and the
conduct of its business (the “Initial Agreement”);

 

WHEREAS, on August 28, 2014, EQT, USG and the Company entered into that certain
First Amended and Restated Limited Liability Company Agreement of the Company
(the “First Amended and Restated Agreement”) to make certain provisions
regarding the affairs of the Company and the conduct of its business and the
rights and obligations of the Members on the terms and subject to the conditions
set forth therein;

 

WHEREAS, on December 22, 2014, the Delaware Certificate was amended to specify
that the Company was organized for the bona fide purpose of operating as a
natural gas company as defined in 15 U.S.C. Section 717(a) and for any other
lawful business, purpose or activity under the Act;

 

WHEREAS, on or about March 10, 2015, the Delaware Certificate was amended and
restated in order to remove the provision that the Company was formed as a
“series” limited liability company in accordance with the Act; and

 

WHEREAS, the Members desire to amend and restate the First Amended and Restated
Agreement to admit Vega, Vega Carryco and WGL as Members and to make certain
additional provisions regarding the affairs of the Company and the conduct of
its business and the rights and obligations of the Members on the terms and
subject to the conditions set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Members and the Company agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS

 

1.01     Definitions.  As used in this Agreement, the following terms have the
respective meanings set forth below or set forth in the Sections referred to
below:

 

708(b) Members – has the meaning set forth in Section 3.03(b)(viii).

 

AAA – has the meaning set forth in Section 11.05(a).

 

Act – means the Delaware Limited Liability Company Act.

 

Additional Contribution/Loan – has the meaning set forth in Section 4.06(a)(ii).

 

Additional Contribution/Loan Members – has the meaning set forth in
Section 4.06(a)(ii).

 

Adjusted Capital Account – means the Capital Account maintained for each Member
as provided in Section 4.05, (a) increased by (i) an amount equal to such
Member’s allocable share of Minimum Gain as computed in accordance with the
applicable Treasury Regulations, and (ii) the amount that such Member is deemed
to be obligated to restore pursuant to Treasury Regulations
Section 1.704-1(b)(2)(ii)(c), if any, and (b) reduced by the adjustments
provided for in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4)-(6).  The
foregoing definition of Adjusted Capital Account is intended to comply with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

Affiliate – means, (i) with respect to any Person, (a) each entity that such
Person Controls; (b) each Person that Controls such Person, including, in the
case of a Member, such Member’s Parent; and (c) each entity that is under common
Control with such Person, including, in the case of a Member, each entity that
is Controlled by such Member’s Parent; provided that, with respect to any
Member, an Affiliate shall include (y) a limited partnership or a Person
Controlled by a limited partnership if such Member’s Parent has the power to
appoint the general partner of such limited partnership, or such general partner
is otherwise is Controlled by such Member’s Parent, or (z) a limited liability
company or a Person controlled by a limited liability company if such Member’s
Parent has the power to appoint the managing member or manager (or, if more than
one manager, a majority of managers) of the limited liability company, or such
managing member or manager(s) are Controlled by such Member’s Parent; provided,
further, that, for purposes of this Agreement, the Company shall not be an
Affiliate of any Member; and (ii) specifically with respect to EQT, (a) EQT
Corporation, a Pennsylvania corporation, and those Persons referred to in clause
(i) hereof with respect to EQT Corporation and (b) EQM and those Persons
referred to in clause (i) hereof with respect to EQM.

 

Affiliate’s Outside Activities – has the meaning set forth in Section 6.05(a).

 

Agreement – has the meaning set forth in the Preamble.

 

Allocated Income – has the meaning set forth in Section 5.08.

 

2

--------------------------------------------------------------------------------


 

Alternate Representative – has the meaning set forth in Section 6.02(a)(i).

 

Appraiser – has the meaning set forth in Section 13.11(c).

 

Approved Precedent Agreement – means each Precedent Agreement approved by the
Management Committee pursuant to Section 6.02(i)(S).

 

Arbitration – has the meaning set forth in Section 11.05(a).

 

Arbitration Invoking Party – has the meaning set forth in Section 11.05(b).

 

Arbitration Notice – has the meaning set forth in Section 11.05(b).

 

Arbitration Noticed Party – has the meaning set forth in Section 11.05(b).

 

Assignee – means any Person that acquires a Membership Interest or any portion
thereof through a Disposition; provided that an Assignee shall have no right to
be admitted to the Company as a Member except in accordance with
Section 3.03(b)(iii).  Subject to the Preferential Rights set forth in
Section 3.03(b)(ii), the Assignee of a dissolved Member is the shareholder,
partner, member or other equity owner or owners of the dissolved Member to whom
such Member’s Membership Interest is assigned by the Person conducting the
liquidation or winding-up of such Member.  The Assignee of a Bankrupt Member is
(a) the Person or Persons (if any) to whom such Bankrupt Member’s Membership
Interest is assigned by order of the bankruptcy court or other Governmental
Authority having jurisdiction over such Bankruptcy, or (b) in the event of a
general assignment for the benefit of creditors, the creditor to which such
Membership Interest is assigned.

 

Authorizations – means licenses, certificates, permits, orders, approvals,
determinations and authorizations from Governmental Authorities having valid
jurisdiction.

 

Available Cash – means, with respect to any Quarter ending prior to the
dissolution or liquidation of the Company, and without duplication:

 

(a)        the sum of all cash and cash equivalents of the Company on hand at
the end of such Quarter (excluding any Capital Contributions received from the
Members), less

 

(b)        the amount of any cash reserves that is necessary or appropriate in
the reasonable discretion of the Management Committee to (i) provide for the
proper conduct of the business of the Company (including reserves for future
maintenance capital expenditures and for anticipated future credit needs of the
Company) [***] or (ii) comply with applicable law or any loan agreement,
security agreement, mortgage, debt instrument or other agreement or obligation
to which the Company is a party or by which it is bound or its assets are
subject.

 

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which a liquidation or dissolution of the Company occurs and any subsequent
Quarter shall be deemed to equal zero.

 

3

--------------------------------------------------------------------------------


 

Bankruptcy or Bankrupt – means, with respect to any Person, that (a) such Person
(i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for such Person a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in subclauses
(i) through (iv) of this clause (a); or (vi) seeks, consents to, or acquiesces
in the appointment of a trustee, receiver, or liquidator of such Person or of
all or any substantial part of such Person’s properties; or (b) against such
Person, a proceeding seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any Law has been
commenced and 120 Days have expired without dismissal thereof or with respect to
which, without such Person’s consent or acquiescence, a trustee, receiver, or
liquidator of such Person or of all or any substantial part of such Person’s
properties has been appointed and 90 Days have expired without the appointment’s
having been vacated or stayed, or 90 Days have expired after the date of
expiration of a stay, if the appointment has not previously been vacated.

 

Book Depreciation – means, with respect to any Company asset for each fiscal
year or other period, an amount equal to the depreciation, amortization or other
cost recovery deduction allowable with respect to such asset for such year or
other period for federal income tax purposes, except that if the Book Value of
an asset differs from its adjusted basis for federal income tax purposes at the
beginning of such year or other period, Book Depreciation shall be an amount
which bears the same ratio to such beginning Book Value as the federal income
tax depreciation, amortization or other cost recovery deduction for such year or
other period bears to such beginning adjusted tax basis; provided, however,
that, if the adjusted tax basis of the asset is zero, Book Depreciation shall be
determined under any reasonable method selected by the Management Committee,
and; provided, further, if such asset is subject to adjustments under the
remedial allocation method of Treasury Regulations Section 1.704-3(d), Book
Depreciation shall be determined under Treasury Regulation
Section 1.704-3(d)(2).

 

Book Value – means, with respect to any Company asset, such asset’s adjusted
basis for U.S. federal income tax purposes, except as follows:

 

(a)        the initial Book Value of any asset contributed by a Member to the
Company shall be the net agreed gross fair market value of such asset;

 

(b)        the respective Book Values of all Company assets shall be adjusted to
equal their gross fair market values, as determined pursuant to Section 4.05(b),
as of the time of any Revaluation Event;

 

(c)        the Book Value of any Company asset distributed to any Member shall
be the net agreed gross fair market value of such asset on the date of
distribution;

 

(d)       the Book Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to
Section 734(b) or Section 743(b) of the Internal Revenue Code, but only to the
extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Treasury Regulations Section 1.704-

 

4

--------------------------------------------------------------------------------


 

1(b)(2)(iv)(m); provided, however, that Book Values shall not be adjusted
pursuant to this subsection (d) to the extent an adjustment occurs pursuant to
subsection (b) as a result of a Revaluation Event in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subsection (d); and

 

(e)        if the Book Value of an asset has been determined or adjusted
pursuant to subsections (a), (b) or (d) above, such Book Value shall thereafter
be adjusted by the Book Depreciation taken into account with respect to such
asset for purposes of computing Net Profit and Net Loss (rather than by the
depreciation, amortization or other cost recovery deduction computed for federal
income tax purposes).

 

Breaching Member – means a Member that, as of any date, (a) has committed a
failure or breach of the type described in the definition of “Default,” (b) has
received a written notice with respect to such failure or breach of the type
described in such definition of “Default,” and (c) has not cured such failure or
breach as of the applicable cure period set forth in such definition of
“Default.”

 

Business Day – means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in the State of Delaware are closed.

 

[***]

 

Capital Account – means the account maintained by the Company for each Member in
accordance with Section 4.05.

 

Capital Budget – means (a) the Construction Budget, (b) the capital budget
associated with the Facilities covered by any Approved Precedent Agreement, and
(c) the annual capital budget for the Company that is approved (or deemed
approved) pursuant to Section 6.02(i)(GG).  Each Capital Budget shall cover all
items that are classified as capital items under Required Accounting Practices.

 

Capital Call – has the meaning set forth in Section 4.01(a)(i).

 

Capital Contribution – means, with respect to a Member, the amount of money and
the net agreed fair market value of any property (other than money) contributed
to the Company by the Member.  Any reference in this Agreement to the Capital
Contribution of a Member shall include a Capital Contribution of its
predecessors in interest.

 

Certified Public Accountants – means a nationally recognized independent public
accounting firm selected from time to time by the Management Committee.

 

Change of Control – means:

 

(a)        with respect to any Member, the sale of substantially all of the
assets of such Member or an event (such as a Disposition of voting securities or
other equity interests of such Member) that causes such Member to cease to be
Controlled by such Member’s then Parent; provided that the term “Change of
Control” shall not include any of the following events:

 

5

--------------------------------------------------------------------------------


 

(A)       with respect to a Founding Member, an event that causes such Member’s
then Parent to be Controlled by another Person;

 

(B)       a Disposition of the Membership Interests held by, or the equity or
assets of, such Member to an Affiliate of such Member or such Member’s then
Parent, or any other event, including any corporate reorganization, merger,
combination or similar transaction, that results in such Member being Controlled
by an Affiliate of such Member’s then Parent, including, in each case, a
Disposition to a limited partnership whose general partner is Controlled by an
Affiliate of such Member or its then Parent;

 

(C)       in the case of a Member that is a publicly traded partnership or is
Controlled by a publicly traded partnership, any Disposition of units or
issuance of new units representing limited partner interests by such publicly
traded partnership, whether to an Affiliate or an unrelated party and whether or
not such units or interests are listed on a national securities exchange or
quotation service so long as the general partner of such publicly traded
partnership is Controlled by an Affiliate of such Member or its Parent; and

 

(D)        [***];

 

(b)        prior to and following the In-Service Date, with respect to the
Operator, an event (such as a Disposition of voting securities or other equity
interests of substantially all the assets of the Operator) that causes, directly
or indirectly, the Operator to be Controlled by another Person, subject to
Section 3.03(b)(vi)(D).  With respect to the Operator, “Change of Control” shall
not include an event (i) that causes the Operator to be Controlled by an
Affiliate of the Operator or an Affiliate of the Operator’s then Parent or
(ii) that causes the Parent of the Operator to be Controlled by another Person
so long as with respect to clause (ii) above the Management Committee determines
[***] that, after giving effect to such event, the Operator has the experience,
safety record, creditworthiness, and financial wherewithal generally acceptable
within the midstream natural gas industry and is and will be able to perform its
obligations under the COM Agreement; and

 

(c)        Notwithstanding the foregoing, and for the avoidance of doubt, any
event that (i) constitutes a Change of Control under clause (a) of this
definition of Change of Control or (ii) is expressly excluded from this
definition of Change of Control pursuant to clauses (a)(A), (a)(B), (a)(C) or
(a)(D) above shall not be deemed a Disposition for purposes of Section 3.03 of
this Agreement, other than for purposes of Section 3.03(b)(iv); provided,
however, that Dispositions or issuances described in clause (a)(C) shall not be
deemed a Disposition for purposes of Section 3.03(b)(iv).

 

Change Exercise Notice – has the meaning set forth in Section 3.03(b)(vi)(A).

 

6

--------------------------------------------------------------------------------


 

Change Purchasing Member – has the meaning set forth in Section 3.03(b)(vi)(A).

 

Change Unexercised Portion – has the meaning set forth in
Section 3.03(b)(vi)(A).

 

Changing Member – has the meaning set forth in Section 3.03(b)(vi)(A).

 

Claim – means any and all judgments, claims, causes of action, demands,
lawsuits, suits, proceedings, Governmental investigations or audits, losses,
assessments, fines, penalties, administrative orders, obligations, costs,
expenses, liabilities and damages (whether actual, consequential or punitive),
including interest, penalties, reasonable attorney’s fees, disbursements and
costs of investigations, deficiencies, levies, duties, imposts, remediation and
cleanup costs, and natural resources damages.

 

Code – means the Internal Revenue Code of 1986, as amended.

 

COM Agreement – has the meaning set forth in Section 6.03.

 

COM Approval Matters – means all matters requiring the approval of the Company
or providing for the exercise of rights by the Company, including, without
limitation, those set forth in Sections 3.1, 3.2, 3.4, 3.5, 3.6, 4.2, 4.4, 5.1,
5.2, 7.1(b), 7.2, 8.2, and 8.3, Article 9, Sections 13.2 and 13.4, Article 15,
Article 17, Section 18.6 and 18.9, Exhibit A, and Exhibit B of the COM
Agreement.

 

Comment Deadline – has the meaning set forth in Section 6.09.

 

Company – has the meaning set forth in the Preamble.

 

Confidential Information – means all information and data (including all copies
thereof) that is furnished or submitted by any of the Members, their Affiliates,
or Operator, whether oral, written, or electronic, to the other Members, their
Affiliates, or Operator in connection with the Facilities and the resulting
information and data obtained from those studies, including market evaluations,
market proposals, service designs and pricing, pipeline system design and
routing, cost estimating, rate studies, identification of permits, strategic
plans, legal documents, environmental studies and requirements, public and
governmental relations planning, identification of regulatory issues and
development of related strategies, legal analysis and documentation, financial
planning, gas reserves and deliverability data, studies of the natural gas
supplies for the Facilities, and other studies and activities to determine the
potential viability of the Facilities and their design characteristics, and
identification of key issues.  Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information that:

 

(a)        is in the public domain at the time of its disclosure or thereafter,
other than as a result of a disclosure directly or indirectly by a Member or its
Affiliates in contravention of this Agreement;

 

7

--------------------------------------------------------------------------------


 

(b)        as to any Member or its Affiliates, was in the possession of such
Member or its Affiliates prior to the execution of this Agreement and not
subject to a separate confidentiality restriction;

 

(c)        has been independently acquired or developed by a Member or its
Affiliates without violating any of the obligations of such Member or its
Affiliates under this Agreement; or

 

(d)        is received from a third-party source on a non-confidential basis,
provided that such third-party source is not subject to an obligation of
confidentiality and would not reasonably have been expected to know that the
information was to be kept confidential from the applicable party.

 

Construction Budget – means the capital budget covering the design, engineering,
procurement, construction and installation of the Facilities through the
In-Service Date, as approved by the Management Committee on February 11, 2015,
as may be amended from time to time.

 

Contributing/Loan Member – has the meaning set forth in Section 4.06(a).

 

Control, Controls or Controlled – means the possession, directly or indirectly,
through one or more intermediaries, of the following:

 

(a)        (i) in the case of a corporation, 50% or more of the outstanding
voting securities thereof; (ii) in the case of a limited liability company,
general partnership or venture, the right to 50% or more of the distributions
therefrom (including liquidating distributions); (iii) in the case of a trust or
estate, including a statutory trust, 50% or more of the beneficial interest
therein; (iv) in the case of a limited partnership (A) the right to 50% or more
of the distributions therefrom (including liquidating distributions), (B) where
the general partner of such limited partnership is a corporation, ownership of
50% or more of the outstanding voting securities of such corporate general
partner, (C) where the general partner of such limited partnership is a
partnership, limited liability company or other entity (other than a corporation
or limited partnership), the right to 50% or more of the distributions
(including liquidating distributions) from such general partner entity, or
(D) where the general partner of such limited partnership is a limited
partnership, Control of the general partner of such general partner in the
manner described under subclause (B) or (C) of this clause, or (v) in the case
of any other entity, 50% or more of the economic or beneficial interest therein;
or

 

(b)        in the case of any entity, the power or authority, through ownership
of voting securities, by contract or otherwise, to exercise predominant control
over the management of the entity.

 

Control Notice – has the meaning set forth in Section 3.03(b)(vi)(A).

 

Covered Person – has the meaning set forth in Section 6.07(a).

 

Credit Assurance – has the meaning set forth in Section 4.07(a).

 

8

--------------------------------------------------------------------------------


 

Day – means a calendar day, provided that if any period of Days referred to in
this Agreement shall end on a Day that is not a Business Day, then the
expiration of such period shall be automatically extended until the end of the
next occurring Business Day.

 

Deadlock – has the meaning set forth in Section 11.01.

 

December Deadline – has the meaning set forth in Section 6.09.

 

Default – means, with respect to any Member:

 

(a)        the failure of such Member to contribute, within [***] Days of the
date required pursuant to Section 4.06, all or any portion of a Capital
Contribution that such Member is required to make as provided in this Agreement;
or

 

(b)        the failure of a Member to comply in any material respect with any of
its other agreements, covenants or obligations under this Agreement, or the
failure of any representation or warranty made by a Member in this Agreement to
have been true and correct in all material respects at the time it was made;

 

in the case of each of clause (a) and (b) above if such breach is not cured by
the applicable Member within [***] Days of its receiving written notice of such
breach from any other Member (or, if a breach of clause (b) is not capable of
being cured within such [***]-Day period, if such Member fails to promptly
commence substantial efforts to cure such breach or to prosecute such curative
efforts to completion with continuity and diligence).  The Management Committee
may, but shall have no obligation to, extend the foregoing [***]-Day and
[***]-Day periods, as determined in its Sole Discretion.

 

Default Rate – means a rate per annum equal to the lesser of (a) a varying rate
per annum equal to the sum of (i) the prime rate as published in The Wall Street
Journal, with adjustments in that varying rate to be made on the same date as
any change in that rate is so published, plus (ii) [***]% per annum, and (b) the
maximum rate permitted by Law.

 

Delaware Certificate – means the Certificate of Formation of the Company that
was filed with the Office of the Secretary of State of Delaware on August 22,
2014, as amended on December 22, 2014, as amended and restated on or about
March 10, 2015, and as may be further amended from time to time.

 

Delaware Courts – has the meaning set forth in Section 11.03.

 

Demand Event – has the meaning set forth in Section 4.07(b).

 

Diluted Member – has the meaning set forth in Section 3.02(b)(ii)(B).

 

Dispose, Disposing, or Disposition – means, with respect to any asset (including
a Membership Interest or any portion thereof), a sale, assignment, transfer,
conveyance, gift, exchange or other disposition of such asset, whether such
disposition be voluntary, involuntary or by operation of Law (and, with respect
to a Membership Interest, any derivative or similar arrangement whereby a
portion or all of the economic interests in, or risk of loss or opportunity

 

9

--------------------------------------------------------------------------------


 

for gain with respect to, such Membership Interest is transferred or shifted to
another Person), including the following:  (a) in the case of an asset owned by
a natural person, a transfer of such asset upon the death of its owner, whether
by will, intestate succession or otherwise; (b) in the case of an asset owned by
an entity, (i) a merger or consolidation of such entity (other than where such
entity is the survivor thereof) or (ii) a distribution of such asset by such
entity to its shareholders, partners, members, or other equity owners, including
in connection with the dissolution, liquidation, winding-up or termination of
such entity (unless, in the case of dissolution, such entity’s business is
continued without the commencement of liquidation or winding-up); and (c) a
disposition in connection with, or in lieu of, a foreclosure of an Encumbrance;
but such terms shall not include the creation of an Encumbrance.

 

Disposing Member – has the meaning set forth in Section 3.03(b)(ii)(A).

 

Disposition Notice – has the meaning set forth in Section 3.03(b)(ii)(A).

 

Dispute – has the meaning set forth in Section 11.01.

 

Disputing Member – has the meaning set forth in Section 11.01.

 

Dissolution Event – has the meaning set forth in Section 12.01(b).

 

Distribution Shortfall – has the meaning set forth in Section 5.08.

 

Economic Risk of Loss – has the meaning assigned to that term in Treasury
Regulation Section 1.752-2(a).

 

Effective Date – has the meaning set forth in the Preamble.

 

Encumber, Encumbering, or Encumbrance – means the creation of a security
interest, lien, pledge, mortgage or other encumbrance, other than a Permitted
Encumbrance, whether such encumbrance be voluntary, involuntary or by operation
of Law.

 

EQM – means EQT Midstream Partners, LP, a Delaware limited partnership.

 

EQT – has the meaning set forth in the Preamble, or any permitted transferee of
any of EQT’s Membership Interest pursuant to Article III of this Agreement..

 

[***]

 

Exchange – means any public exchange, such as the New York Stock Exchange,
American Stock Exchange, The NASDAQ Stock Market or other similar listed
securities exchange.

 

Facilities – means (a) approximately 300 miles of pipeline having a capacity of
approximately 2.0 Bcf/day and expected to be 42 inches in diameter and certain
compression facilities, as described in the FERC Application for such
facilities, if and as amended from time to time, together with any upgrades
thereto, extending from the tailgate of the MarkWest Mobley plant in Smithfield,
West Virginia to Transco Station 165 near Chatham, Virginia;

 

10

--------------------------------------------------------------------------------


 

(b) constructing or installing any pipeline that would loop (as such term is
commonly used in the natural gas pipeline industry) the facilities described in
clause (a) above; (c) installing or upgrading any compression with respect to
the facilities described in clause (a) above; and (d) increasing the
transportation capacity of the facilities described in clause (a) above through
the installation of greater capacity pipe, looping, or similar improvements.

 

Fair Market Value – means (i) the fair market cash value of the Membership
Interest of the Changing Member as determined pursuant to the terms of
Section 13.11(b) or (c), as applicable, or (ii) the fair market cash value of
the consideration to be paid to the Disposing Member pursuant to the proposed
Disposition as determined pursuant to the terms of Section 13.11(a) or (c), as
applicable.

 

FERC – means the Federal Energy Regulatory Commission or any Governmental
Authority succeeding to the powers of such commission.

 

FERC Application – means the document pursuant to which application for a
certificate(s) of public convenience and necessity is made under Section 7 of
the NGA to the FERC by the Company for authority to construct, own, acquire, and
operate, and provide service on the Facilities.

 

FERC Certificate – means the certificate(s) of public convenience and necessity
issued by the FERC pursuant to the FERC Application.

 

FERC Response Date – means the date that is 30 Days following the date upon
which the FERC has issued the FERC Certificate.

 

First Amended and Restated Agreement – has the meaning set forth in the
Recitals.

 

Financing Commitment – means the definitive agreements between one or more
financial institutions or other Persons and the Company or the Financing Entity
pursuant to which such financial institutions or other Persons agree, subject to
the conditions set forth therein, to lend money to, or purchase securities of,
the Company or the Financing Entity, the proceeds of which shall be used to
finance all or a portion of the Facilities or to repay loans made by the Members
pursuant to Section 4.02.

 

Financing Entity – means a corporation, limited liability company, trust, or
other entity that may be organized for the purpose of issuing securities, the
proceeds from which are to be advanced directly or indirectly to the Company to
finance all or a portion of the Facilities.

 

FMV Notice – has the meaning set forth in Section 13.11(c).

 

Founding Members – means EQT, USG and any of their respective Affiliates that
are Members (and any limited partnership or master limited partnership to which
such Members’ Membership Interests have been assigned pursuant to
Section 3.03(e) or Section 3.03(f) of this Agreement); provided, however, that,
a Member shall automatically cease to constitute a Founding Member or have any
of the rights applicable to Founding Members as set forth in this Agreement from
and after the time that (i) with respect to EQT and any of its

 

11

--------------------------------------------------------------------------------


 

applicable Affiliates, EQT and such Affiliates shall collectively own Membership
Interests having an aggregate Sharing Ratio of less than [***] percent ([***]%)
and (ii) with respect to USG and any of its applicable Affiliates, USG and such
Affiliates shall collectively own Membership Interests having an aggregate
Sharing Ratio of less than [***] percent ([***]%).

 

Founding Shippers – means the Affiliate of EQT and the Affiliate of USG that, in
each case, enters into a Precedent Agreement to provide a commitment for firm
transportation [***].

 

FPL – has the meaning set forth in Section 6.05(f).

 

GAAP – means United States generally accepted accounting principles.

 

Gas Transportation Service Agreements – means the gas transportation service
agreements by and between the Company or its designee and the Shippers for the
transportation of natural gas through the Facilities.

 

General Buy-out Right – has the meaning set forth in Section 3.03(b)(vi)(A).

 

Governmental Authority (or Governmental) – means a federal, state, local or
foreign governmental authority; a state, province, commonwealth, territory or
district thereof; a county or parish; a city, town, township, village or other
municipality; a district, ward or other subdivision of any of the foregoing; any
executive, legislative or other governing body of any of the foregoing; any
agency, authority, board, department, system, service, office, commission,
committee, council or other administrative or regulatory body of any of the
foregoing; including the FERC, any Exchange, any court or other judicial body;
and any officer, official or other representative of any of the foregoing.

 

Hypothetical Tax Amount  – has the meaning set forth in Section 5.08.

 

Indebtedness – means any amount (absolute or contingent) payable by the Company
as debtor, borrower, issuer, guarantor or otherwise, pursuant to (a) an
agreement or instrument involving or evidencing money borrowed, the advance of
credit, a conditional sale or a transfer with recourse or with an obligation to
repurchase; (b) indebtedness of a third party guaranteed by or secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any lien on assets owned or acquired by the
Company, whether or not the indebtedness secured thereby has been assumed;
(c) purchase-money indebtedness and capital lease obligations; (d) an interest
rate protection agreement, foreign currency exchange agreement or other hedging
arrangement; or (e) a letter of credit issued for the account of the Company.

 

Independent Accounting Firm – has the meaning set forth in
Section 3.03(b)(viii).

 

Initial Agreement – has the meaning set forth in the Recitals.

 

12

--------------------------------------------------------------------------------


 

Initial Operating Budget – means an Operating Budget covering the 12-month
period following the In-Service Date, as approved by the Management Committee on
February 11, 2015, as may be amended from time to time.

 

Initial Release – has the meaning set forth in Section 4.01(b)(i).

 

Investment Grade – means, with respect to any Person, having debt rated as
investment grade by at least two of the three nationally-recognized ratings
agencies, being at least [***] for Moody’s Investor Services and at least [***]
for each of Standard & Poor’s and Fitch Ratings.

 

In-Service Date – means the date of the placing of the Facilities in service. 
On, or as promptly as practicable after, such date, the Operator shall notify
the Members of its occurrence.

 

Law – means any applicable constitutional provision, statute, act (including the
Act), code (including the Code), law, regulation, rule, ordinance, order,
decree, ruling, proclamation, resolution, judgment, decision, declaration, or
interpretative or advisory opinion or letter of a Governmental Authority having
valid jurisdiction.

 

Letter of Credit – means an irrevocable, unconditional, transferable standby
letter of credit in form and substance satisfactory to the Management Committee
for the benefit of the Company, issued by a United States bank or a foreign bank
with a United States branch, with United States based assets of at least
$10,000,000,000 and a rating of “[***]” or better from Standard & Poor’s Ratings
Service or a rating of “[***]” from Moody’s Investor Service.

 

Management Committee – has the meaning set forth in Section 6.02.

 

Management Committee Member – has the meaning set forth in Section 6.01.

 

Material Contracts – means any of the following contracts, agreements, letter
agreements or other instruments to which the Company is or becomes a party after
the Effective Date: engineering, procurement and construction contracts,
contracts for the construction of the Facilities, contracts for the procurement
of pipe, compression and associated equipment and any other contracts that
require expenditures by the Company in excess of [***] Dollars ($[***]) in the
aggregate or provide for revenue to the Company in excess of [***] Dollars
($[***]), in each case, subject to the approval of the Management Committee
pursuant to Section 6.02(i)(D).

 

Matured Financing Obligation – means the Company’s debt for borrowed money
(including any related interest, costs, fees, hedge unwind costs or other
repayment obligations) that has become due (including by acceleration or any
full or partial mandatory prepayment thereof) under any Financing Commitment.

 

Member – means any Person executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a member in the Company.

 

13

--------------------------------------------------------------------------------


 

Member Nonrecourse Debt – has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).

 

Member Nonrecourse Debt Minimum Gain – has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treasury Regulation
Section 1.704-2(i)(2).

 

Member Nonrecourse Deductions – has the meaning assigned to the term “partner
nonrecourse deductions” in Treasury Regulation Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

Membership Interests – has the meaning set forth in Section 3.01.

 

Minimum Gain – means (a) with respect to Nonrecourse Liabilities, the amount of
gain that would be realized by the Company if it disposed of (in a taxable
transaction) all Company properties that are subject to the Nonrecourse
Liabilities in full satisfaction of the Nonrecourse Liabilities, computed in
accordance with Treasury Regulations Section 1.704-2(d), or (b) with respect to
each Member Nonrecourse Debt, the amount of gain that would be realized by the
Company if it disposed of (in a taxable transaction) the Company property that
is subject to such Member Nonrecourse Debt in full satisfaction of such Member
Nonrecourse Debt, computed in accordance with Treasury Regulations
Section 1.704-2(i).

 

Necessary Regulatory Approvals – means all Authorizations as may be required
(but excluding Authorizations of a nature not customarily obtained prior to
commencement of construction of facilities) in connection with (a) the formation
of the Company and the construction, acquisition and operation of the
Facilities; and (b) the transportation of the natural gas to be transported
under the applicable Gas Transportation Service Agreements through the
Facilities including the FERC Certificate.

 

Net Profit or Net Loss – means, with respect to any fiscal year or other period,
the net income or net loss of the Company for such period determined in
accordance with U.S. federal income tax accounting principles and
Section 703(a) of the Code (including any items that are separately stated for
purposes of Section 702(a) of the Code), with the following adjustments (without
duplication):

 

(a)        any income of the Company that is exempt from U.S. federal income tax
shall be included as income;

 

(b)        any expenditures of the Company that are described in
Section 705(a)(2)(B) of the Code or treated as so described pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i) shall be treated as current expenses;

 

(c)        if Company assets are distributed to the Members in kind, such
distributions shall be treated as sales of such assets for cash at their
respective fair market values in determining Net Profit and Net Loss;

 

(d)       in the event the Book Value of any Company asset is adjusted pursuant
to a Revaluation Event, the amount of such adjustment shall be taken into
account as gain or loss

 

14

--------------------------------------------------------------------------------


 

from the disposition of such asset for purposes of computing Net Profit or Net
Loss for the fiscal year or other relevant period in which such adjustment
occurs;

 

(e)        gain or loss resulting from any disposition of any Company asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Book Value of the asset disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

 

(f)        in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing federal taxable income or loss, there
shall be taken into account Book Depreciation for such fiscal year or other
period; and

 

(g)        all items of income, gain, loss or deduction specially allocated
pursuant to Section 5.04(c) shall be excluded from the determination of Net
Profit or Net Loss.

 

New Member – means a Person admitted as a Member after the Effective Date
pursuant to the terms and conditions of this Agreement.

 

NGA – means the Natural Gas Act of 1938, as amended.

 

Non-Contributing/Loan Member – has the meaning set forth in Section 4.06(a).

 

Non-Changing Founding Member – has the meaning set forth in
Section 3.03(b)(vi)(D).

 

Non-Disposing Founding Member – has the meaning set forth in
Section 3.03(b)(ii)(A).

 

Nonrecourse Deductions – has the meaning assigned that term in Treasury
Regulation Sections 1.704-2(b) and 1.704-2(c).

 

Nonrecourse Liabilities – means nonrecourse liabilities (or portions thereof) of
the Company for which no Member bears the economic risk of loss, as determined
under Treasury Regulations Section 1.704-2(b)(3) and 1.752-1(a)(2).

 

Non-Termination Member – has the meaning set forth in Section 3.03(b)(viii).

 

Operator – means EQT Gathering, LLC, a Delaware limited liability company, and
any successor operator appointed following a termination of the COM Agreement.

 

Operating Budget – means the Initial Operating Budget and each subsequent annual
operating budget for the Company that is approved (or deemed approved) pursuant
to Section 6.02(i)(GG).  The Operating Budget shall cover all items that are
classified as non-capital items under Required Accounting Practices.

 

[***]

 

Operator Preferential Right – has the meaning set forth in
Section 3.03(b)(ii)(D).

 

15

--------------------------------------------------------------------------------


 

Outstanding Capital Contributions – means, with respect to any Member as of the
time of any determination, the excess, if any, of (i) the aggregate Capital
Contributions previously made by such Member, over (ii) the aggregate
distributions previously made by the Company to such Member pursuant to
Article 5.

 

Parent – means (i) with respect to a Member, the Person that directly or
indirectly Controls such Member as set forth in Exhibit A, which shall be
promptly updated by a Member upon any change to the identity of such Member’s
Parent, or (ii) with respect to the Operator, the Person that ultimately
Controls the Operator.

 

Parent Decision Makers – means the chief executive officer of the Parent of each
of USG and EQT or another senior executive officer designated in writing by the
chief executive officer of the Parent of each of USG and EQT (a copy of which
writing to be delivered promptly to the other Founding Member(s)).

 

Performance Assurances – has the meaning set forth in Section 4.01(b)(i).

 

Permitted Encumbrance – means (i) liens for taxes or assessments not yet due or
not yet delinquent or, if delinquent, that are being contested in good faith in
the normal course of business; (ii) easements, rights-of-way, servitudes,
permits, surface leases, and other rights in respect of surface operations,
pipelines, grazing, logging, canals, ditches, reservoirs or the like, and
easements for streets, alleys, highways, pipelines, telephone lines, power
lines, railways, and other easements and rights-of-way, on, over or in respect
of any properties that do not materially impair the use of the assets of, or the
operation of the business of, the Company; and (iii) rights reserved to or
vested in any municipality or governmental, statutory, or public authority to
control or regulate any properties in any manner, and all applicable Laws of any
Governmental Authority.

 

Person – has the meaning assigned that term in Section 18-101(11) of the Act and
also includes a Governmental Authority and any other entity.

 

Precedent Agreement – means any agreement between the Company and a prospective
shipper of natural gas through the Facilities that involves the commitment by
such shipper to pay demand charges in return for a firm transportation
obligation on the part of the Company, in each case subject to the satisfaction
of one or more conditions precedent.

 

Preferential Exercise Notice – has the meaning set forth in
Section 3.03(b)(ii)(A).

 

Preferential Purchasing Member – has the meaning set forth in
Section 3.03(b)(ii)(A).

 

Preferential Right – has the meaning set forth in Section 3.03(b)(ii)(A).

 

[***]

 

[***]

 

16

--------------------------------------------------------------------------------


 

Project Schedule – means a schedule containing milestones and including details
to support all major development, engineering, procurement, construction,
commissioning and testing activities of the Facilities during the period prior
to the In-Service Date, as approved by the Management Committee on February 11,
2015, as may be amended from time to time.

 

Qualified Guarantor – means, with respect to a Member, such Member’s Parent or a
subsidiary of such Member’s Parent, in each case, so long as such Person is
Investment Grade [***].

 

Quarter – unless the context requires otherwise, means a fiscal quarter of the
Company.

 

Related Party Matter – means (a) any occurrence or circumstance where (i) the
Company, on the one hand, and a Member or an Affiliate of such Member, on the
other hand, propose to enter into, terminate, or amend a contract or arrangement
with each other, including, without limitation, a Gas Transportation Service
Agreement, a Precedent Agreement, the COM Agreement, or any other contract or
arrangement, or (ii) any Member believes that a dispute has arisen between the
Company and an Affiliate of any Member under a Gas Transportation Service
Agreement, a Precedent Agreement, the COM Agreement, or any other contract or
arrangement, or (iii) a matter with respect to enforcement under any such Gas
Transportation Service Agreement, Precedent Agreement, COM Agreement, or other
contract or arrangement is involved; (b) making any determination as to the
suitability of a Qualified Guarantor of a Member (other than a Founding Member,
which is addressed in the definition of “Qualified Guarantor”) or substitution
of a successor Qualified Guarantor of such Member; (c) the appointment of any
successor Operator or Shipper that is an Affiliate of a Member; (d) any decision
by the Company to exercise any of the owner performance rights under Section 4.4
of the COM Agreement while an Affiliate of EQT or USG is the Operator; or
(e) making any determination, not to be unreasonably withheld, with respect to
the suitability of the Operator pursuant to clause (b) of the definition of
Change of Control.

 

Representative – has the meaning set forth in Section 6.02(a)(i).

 

Representative Budget Comments – has the meaning set forth in Section 6.09.

 

Required Accounting Practices – means the accounting rules and regulations, if
any, at the time prescribed by the Governmental Authorities under the
jurisdiction of which the Company is at the time operating and, to the extent of
matters not covered by such rules and regulations, generally accepted accounting
principles as practiced in the United States at the time prevailing for
companies engaged in a business similar to that of the Company.

 

Revaluation Event – has the meaning set forth in Section 4.05(b).

 

Rules – has the meaning set forth in Section 11.05(a).

 

[***]

 

[***]

 

17

--------------------------------------------------------------------------------


 

[***]

 

[***]

 

Selection Notice – has the meaning set forth in Section 11.05(c).

 

Sharing Ratio – means, subject in each case to adjustments in accordance with
this Agreement or in connection with Dispositions of Membership Interests,
(a) in the case of a Member executing this Agreement as of the date of this
Agreement or a Person acquiring such Member’s Membership Interest, the
percentage specified for that Member as its Sharing Ratio on Exhibit A with
respect to the Company, and (b) in the case of Membership Interests issued
pursuant to Section 3.04, the Sharing Ratio established pursuant thereto;
provided that the total of all Sharing Ratios shall always equal 100%.

 

[***]

 

[***]

 

[***]

 

Shippers – means the Founding Shippers and any other Person that (a) has entered
into a Gas Transportation Service Agreement with the Company or its designee
(or, if applicable, a Precedent Agreement relating thereto) to provide
transportation of natural gas through the Facilities and (b) meets the criteria
for creditworthiness determined by the Management Committee.

 

Sole Discretion – has the meaning set forth in Section 6.02(f)(ii).

 

Subject Contract – has the meaning set forth in Section 4.07(a).

 

Supermajority Interest – means the approval of the Representatives of the
Founding Members representing greater than [***]% of the aggregate Sharing
Ratios of the Founding Members; provided, however, that in the event there are
no longer any Founding Members, the approval of the Representatives of the
Members representing greater than [***]% of the aggregate Sharing Ratios of the
Members.

 

Target Capital Account Amount – has the meaning set forth in Section 5.04(a).

 

Tax Advances – has the meaning set forth in Section 5.08.

 

Tax Matters Member – has the meaning set forth in Section 8.03(a).

 

Tax Rate – means a percentage determined in good faith by the Management
Committee from time to time that represents the highest combined marginal U.S.
federal, state and local tax rate applicable to any individual resident of New
York, New York taking into account the character of the applicable income and
the deductibility of state and local income taxes for U.S. federal income tax
purposes, unless a Member provides reasonably satisfactory evidence to the
Management Committee that the tax rate applicable to such Member is higher

 

18

--------------------------------------------------------------------------------


 

than the rate applicable to any individual resident of New York, New York (in
which case the “Tax Rate” for all Members shall be the rate applicable to such
Member).

 

Term – has the meaning set forth in Section 2.07.

 

Termination Member – has the meaning set forth in Section 3.03(b)(viii).

 

Total Event Demand Amount – has the meaning set forth in Section 4.07(b).

 

Treasury Regulations – means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code.  All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.

 

USG – has the meaning set forth in the Preamble, or any permitted transferee of
any of USG’s Membership Interest pursuant to Article III of this Agreement..

 

[***]

 

Vega – has the meaning set forth in the Preamble, or any permitted transferee of
any of Vega’s Membership Interest pursuant to Article III of this Agreement.

 

Vega Carryco – has the meaning set forth in the Preamble, or any permitted
transferee of any of Vega Carryco’s Membership Interest pursuant to Article III
of this Agreement.

 

WGL – has the meaning set forth in the Preamble or any permitted transferee of
any of WGL’s Membership Interest pursuant to Article III of this Agreement.

 

[***]

 

Withdrawal, or Withdrawn – means or refers to the withdrawal, resignation, or
retirement of a Member from the Company as a Member.  Such terms shall not
include any Dispositions of Membership Interests (which are governed by Sections
3.03(a) and (b)), even though the Member making a Disposition may cease to be a
Member as a result of such Disposition.

 

Withdrawn Member – has the meaning set forth in Section 10.03.

 

Other terms defined herein have the meanings so given them.

 

1.02                    Interpretation.  Unless the context requires otherwise: 
(a) the gender (or lack of gender) of all words used in this Agreement includes
the masculine, feminine and neuter; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) references to Exhibits
refer to the Exhibits attached to this Agreement, each of which is made a part
hereof for all purposes; (d) references to Laws refer to such Laws as they may
be amended from time to time, and references to particular provisions of a Law
include any corresponding

 

19

--------------------------------------------------------------------------------


 

provisions of any succeeding Law; (e) references to money refer to legal
currency of the United States of America; (f) the definitions given for terms in
this Article 1 and elsewhere in this Agreement shall apply to both the singular
and plural forms of the terms defined, (g) the conjunction “or” shall be
understood in its inclusive sense (i.e., and/or); (h) the words “hereby”,
“herein”, “hereunder”, “hereof” and words of similar import refer to this
Agreement as a whole (including any Exhibits and Schedules hereto) and not
merely to the specific section, paragraph or clause in which such word appears;
and (i) the word “including” and words of similar import when used in this
Agreement will mean “including, without limitation,” unless otherwise specified.

 

ARTICLE 2
ORGANIZATION

 

2.01                    Formation.  The Company has been organized as a Delaware
limited liability company by the filing of the Delaware Certificate and
execution of the Initial Agreement as of August 22, 2014.

 

2.02                    Name.  The name of the Company is Mountain Valley
Pipeline, LLC, and all Company business shall be conducted in that name or such
other names that comply with Law as the Management Committee may select.

 

2.03                    Registered Office; Registered Agent; Principal Office in
the United States; Other Offices.  The registered office of the Company required
by the Act to be maintained in the State of Delaware shall be the office of the
initial registered agent named in the Delaware Certificate or such other office
(which need not be a place of business of the Company) as the Management
Committee may designate in the manner provided by Law.  The registered agent of
the Company in the State of Delaware shall be the initial registered agent named
in the Delaware Certificate or such other Person or Persons as the Management
Committee may designate in the manner provided by Law.  The principal office of
the Company in the United States shall be at such place as the Management
Committee may designate, which need not be in the State of Delaware, and the
Company shall maintain records there or such other place as the Management
Committee shall designate and shall keep the street address of such principal
office at the registered office of the Company in the State of Delaware.  The
Company may have such other offices as the Management Committee may designate.

 

2.04                    Purposes.  The purposes of the Company are to plan,
design, construct, acquire, own, finance, maintain, and operate the Facilities,
to market the services of the Facilities, to engage in the transmission of
natural gas through the Facilities, and to engage in any activities directly or
indirectly relating thereto, including the Disposition of the Facilities.

 

2.05                    No State Law Partnership.  The Members intend that the
Company shall be a limited liability company and, except as provided in
Article 8 with respect to U.S. federal income tax treatment (and other tax
treatment therewith), the Company shall not be a partnership (including a
limited partnership) or joint venture, and no Member shall be a partner or joint
venture of any other Member, for any purposes, and this Agreement may not be
construed to suggest otherwise.

 

20

--------------------------------------------------------------------------------


 

2.06                    Foreign Qualification.  Prior to the Company’s
conducting business in any jurisdiction other than Delaware, the Management
Committee shall cause the Company to comply, to the extent procedures are
available and those matters are reasonably within the control of the Management
Committee, with all requirements necessary to qualify the Company as a foreign
limited liability company in that jurisdiction.  At the request of the
Management Committee, each Member shall execute, acknowledge, swear to, and
deliver all certificates and other instruments conforming with this Agreement
that are strictly necessary to qualify, continue, and terminate the Company as a
foreign limited liability company in all such jurisdictions in which the Company
may conduct business; provided, that no such certificate or instrument shall
create any liability on behalf of such Member.

 

2.07                    Term.  The period of existence of the Company (the
“Term”) commenced on August 22, 2014, and shall end at such time as a
certificate of cancellation is filed with the Secretary of State of Delaware in
accordance with Section 12.04.

 

2.08                    Title to Property.  All assets, property and rights of
the Company shall be owned or leased by the Company as an entity and, except
with respect to assets, property or rights of the Company leased or licensed to
the Company by a Member (subject to the terms hereof), no Member shall have any
ownership interest in such assets, property or rights in its individual name or
right, and each Member’s Membership Interest shall be personal property for all
purposes.  The Company shall hold all assets, property and rights of the Company
in the name of the Company and not in the name of any Member.

 

ARTICLE 3
MEMBERSHIP INTERESTS; DISPOSITIONS OF INTERESTS

 

3.01                    Capital Structure.  The capital structure of the Company
shall consist of one class of limited liability company interests called
“Membership Interests,” which shall represent, with respect to any Member,
(a) that Member’s status as a Member; (b) that Member’s share of the income,
gain, loss, deduction, and credits of, and the right to receive distributions
from, the Company; (c) any [***] to which that Member is entitled pursuant to
Section 4.06(b); (d) all other rights, benefits, and privileges enjoyed by that
Member (under the Act, this Agreement, or otherwise) in its capacity as a
Member, including that Member’s rights to vote, consent, and approve amendments
to this Agreement pursuant to Section 13.05; (e) with respect to the Founding
Members only, such Founding Members’ rights to participate in the management of
the Company through the Management Committee; and (f) all obligations, duties,
and liabilities imposed on that Member (under the Act or this Agreement or
otherwise) in its capacity as a Member, including any obligations to make
Capital Contributions to the extent set forth in Article 4.  As of the Effective
Date, EQT, USG, Vega, Vega Carryco and WGL are the Members of the Company with
the Sharing Ratios set forth on Exhibit A hereto.

 

3.02                    Representations, Warranties and Covenants.

 

(a)        Each Member (as of the Effective Date) and each New Member (as of
such Person’s date of admission as a Member) hereby represents, warrants, and
covenants to the Company and to each other Member that the following statements
are true and correct:

 

21

--------------------------------------------------------------------------------


 

(i)                     that such Member is duly incorporated, organized, or
formed (as applicable), validly existing, and (if applicable) in good standing
under the Law of the jurisdiction of its incorporation, organization, or
formation; if required by applicable Law, that such Member is duly qualified and
in good standing in the jurisdiction of its principal place of business, if
different from its jurisdiction of incorporation, organization, or formation;
and that such Member has the requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and all
necessary actions by the board of directors, officers, shareholders, managers,
members, partners, trustees, beneficiaries, or other applicable Persons
necessary for the due authorization, execution, delivery, and performance of
this Agreement by that Member have been duly taken;

 

(ii)                    that such Member has duly executed and delivered this
Agreement and the other documents that this Agreement contemplates that such
Member will execute, and they each constitute the valid and binding obligation
of such Member enforceable against it in accordance with their respective terms
(except as may be limited by bankruptcy, insolvency or similar Laws of general
application and by the effect of general principles of equity, regardless of
whether considered at law or in equity); and

 

(iii)                   that such Member’s authorization, execution, delivery,
and performance of this Agreement does not and will not (A) conflict with, or
result in a breach, default or violation of, (1) the organizational documents of
such Member, (2) any contract or agreement to which that Member is a party or is
otherwise subject, or (3) any Law, writ, injunction, or arbitral award to which
such Member is subject; or (B) other than the FERC Application and the Necessary
Regulatory Approvals that the Members have agreed to obtain pursuant to
Article 7, require any consent, approval, or authorization from, filing or
registration with, or notice to, any Governmental Authority or other Person,
unless such requirement has already been satisfied.

 

(b)        The Company hereby represents and warrants, and the Company
covenants, to each Member that the following statements are true and correct as
of the Effective Date:

 

(i)                     (x) the Company is duly formed and is validly existing,
and in good standing under the Act; (y) the Company has full power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
(including the issuance of the Membership Interests to each Member), and all
necessary actions by the Company’s managers, members or other applicable Persons
necessary for the due authorization, execution, delivery, and performance of
this Agreement by the Company have been duly taken; and (z) the Company has full
power and authority to [***];

 

(ii)                    the issuance of the Membership Interests to each Member,
as contemplated hereby, has been duly authorized by all requisite limited
liability company action on the part of the Company and its members, managers or
other applicable Persons, and such Membership Interests are validly issued and,
subject only to the terms of Article 4, fully paid and nonassessable and,
subject to the restrictions in Article 3, are being issued free and clear of any
preemptive rights under the Act or other applicable law, the organizational
documents of the

 

22

--------------------------------------------------------------------------------


 

Company, and any other contract to which the Company or its members, managers or
other Person is bound or by which their property is subject;

 

(iii)                   no other Person has any right to acquire any Membership
Interest or other equity interest in the Company or take part in the management
of the Company; and

 

(iv)                   other than [***], the Company has not entered into any
contract, agreement, or other arrangement with any Person with respect to the
Company, the Facilities, the Membership Interests, or voting rights with respect
to the Company.

 

3.03                    Dispositions and Encumbrances of Membership Interests.

 

(a)        General Restriction.  A Member may not Dispose of or Encumber all or
any portion of its Membership Interest except in strict accordance with this
Section 3.03.  References in this Section 3.03 to Dispositions or Encumbrances
of a “Membership Interest” shall also refer to Dispositions or Encumbrances of a
portion of a Membership Interest.  Any attempted Disposition or Encumbrance of a
Membership Interest, other than in strict accordance with this Section 3.03,
shall be, and is hereby declared, null and void ab initio.  The rights and
obligations constituting a Membership Interest may not be separated, divided, or
split from the other attributes of a Membership Interest except as contemplated
by the express provisions of this Agreement.  The Members agree that the
provisions of this Section 3.03 may be enforced by specific performance pursuant
to Section 11.04.

 

(b)        Dispositions of Membership Interests.

 

(i)                     General Restriction.  Subject to Sections 3.03(d),
(e) and (f), no Member may Dispose of its Membership Interest without the prior
written consent of each of EQT and USG (but only for so long as they remain
Founding Members), which consent may be withheld by each in its Sole Discretion;
provided, however, that no such consent shall be required (A) with respect to
any Founding Member, where such Disposition would not cause the Company to be
treated as a publicly traded partnership subject to tax as an association for
U.S. federal income tax purposes and (B) with respect to a [***] or any other
Member (other than a Founding Member), where such Disposition (x) when added to
all Dispositions by such [***] or Member during the immediately preceding twelve
(12) months, is less than 50% of such [***] or Member’s Sharing Ratio as of the
beginning of such period of twelve (12) months, (y) would not cause any adverse
tax consequences to the Company or any Member, and (z) would not cause the
Company to be treated as a publicly traded partnership subject to tax as an
association for U.S. federal income tax purposes. Subject to receiving the
consent required in the foregoing sentence, if necessary, a Member may Dispose
of its Membership Interest only by complying with all of the following
requirements: (I) such Member must offer the Founding Members the right to
acquire such Membership Interest in accordance with Section 3.03(b)(ii), unless
(1) the proposed Assignee is an Affiliate of the Disposing Member or the
Founding Members consent to the Disposition to such Assignee, which consent may
be granted or withheld in the Sole Discretion of each Founding Member or (2) the
Disposition is made by EQT or USG in accordance with Sections 3.03(e) or (f);
and (II) such Member must comply with the requirements of
Section 3.03(b)(iv) and, if the Assignee is to be admitted as a Member,
Section 3.03(b)(iii).

 

23

--------------------------------------------------------------------------------


 

(ii)                    Preferential Purchase Rights.

 

(A)       Preferential Purchase Rights.  Subject to Section 3.03(b)(ii)(B),
Section 3.03(b)(ii)(C) and Section 3.03(b)(ii)(D), if a Member desires to
consummate a bona fide transaction that will result in the Disposition of all or
a portion of its Membership Interest (whether or not the proposed Disposition is
to another Member), then such Member (the “Disposing Member”) shall promptly
give notice thereof (the “Disposition Notice”) to the Company and each Founding
Member; provided that this Section 3.03(b)(ii) shall not apply to a Disposition
to an Affiliate of the Disposing Member or a Disposition in accordance with
Section 3.03(d), [***], or Section 3.03(e) or Section 3.03(f).  The Disposition
Notice shall set forth all relevant information with respect to the proposed
Disposition, including the name and address of the prospective acquirer, the
precise Membership Interest that is the subject of the Disposition, the price to
be paid for such Membership Interest, and any other terms and conditions of the
proposed Disposition.  If any Member is a Disposing Member but either or both of
EQT and/or USG and their respective Affiliates are not the Disposing Member
(such of EQT and/or USG and their respective Affiliates as is not a Disposing
Member being referred to herein as the “Non-Disposing Founding Member(s)”), such
Non-Disposing Founding Member(s) shall have the right (the “Preferential Right”)
to acquire, for the same purchase price, and on the same material terms and
conditions, as are set forth in the Disposition Notice, some or all of the
Membership Interest specified in the Disposition Notice; provided that, if the
purchase price to be paid to the Disposing Member pursuant to the proposed
Disposition is not entirely in cash, the purchase price for the Non-Disposing
Founding Member(s) exercising the Preferential Right shall be [***].  The
Non-Disposing Founding Member(s) shall have [***] Business Days following
receipt of the Disposition Notice (or if the price to be paid pursuant to such
offer is not in cash, then [***] Business Days following [***]), subject to any
reasonable and necessary extension to obtain customary board approval, in which
to notify the other Members (including the Disposing Member) whether such
Non-Disposing Founding Member(s) desires to exercise its Preferential Right.  A
notice in which a Non-Disposing Founding Member exercises such Preferential
Right is referred to herein as a “Preferential Exercise Notice” and as deliverer
of a Preferential Exercise Notice, such Non-Disposing Founding Member is
referred to herein as a “Preferential Purchasing Member.”  The Preferential
Purchasing Member(s) shall indicate in a Preferential Exercise Notice whether
the Preferential Purchasing Member(s) elects to purchase all of the Disposing
Member’s Membership Interest as set forth in the Disposition Notice or any
portion thereof. In the event that more than one of EQT or USG (or their
respective Affiliates) is a Preferential Purchasing Member, then each
Preferential Purchasing Member shall indicate in a Preferential Exercise Notice
whether it elects to purchase only its pro rata share of the Membership Interest
offered in the

 

24

--------------------------------------------------------------------------------


 

Disposition Notice (based on its Sharing Ratio) or whether such Preferential
Purchasing Member elects to purchase a greater portion of such Membership
Interest (up to the full amount thereof).  If the Preferential Purchasing
Member(s) elects to exercise the Preferential Right to purchase the entire
Membership Interest offered in the Disposition Notice (subject to proration
based on the Preferential Purchasing Members’ respective Sharing Ratios in the
event that Preferential Purchasing Members elected to purchase a greater number
of Membership Interests than the amount offered), the Disposing Member and the
Preferential Purchasing Member(s) shall close the acquisition of the Membership
Interest in accordance with Section 3.03(b)(ii)(C).  In the event that the
Preferential Purchasing Member(s) elect to purchase less than the entire
Membership Interest specified in the Disposition Notice, then the Disposing
Member shall have the right to Dispose of the remaining amount of the
unexercised portion of the Membership Interest in accordance with
Section 3.03(b)(ii)(C).

 

(B)        [***]

 

(C)        [***]

 

(D)       Preferential Purchase Right Resulting from Disposition of Membership
Interests Held by the Operator.  Notwithstanding the foregoing, for so long as
the Operator is an Affiliate of a Member, if the Disposing Member is the
Operator and the Assignee of such Disposing Member’s Membership Interests is not
an Affiliate of such Member (including, for the avoidance of doubt, in the event
the Operator is an Affiliate of EQT or EQM, where the Assignee is not an
Affiliate of either EQT or EQM), then such Disposing Member shall promptly
deliver the Disposition Notice to the Non-Disposing Founding Members that are
not Affiliates of the Operator, and such Non-Disposing Founding Members and
their Affiliates shall have the right (the “Operator Preferential Right”) to
acquire a portion of the Membership Interests of the Disposing Member for the
same purchase price and on the same material terms and conditions as are set
forth in the Disposition Notice; provided that, if the purchase price to be paid
to the Disposing Member pursuant to the proposed Disposition is not entirely in
cash, the purchase price shall be [***].  The Non-Disposing Founding Members and
their Affiliates shall have [***] Business Days following receipt of the
Disposition Notice (or if the price to be paid pursuant to such offer is not in
cash, then [***] Business Days following [***]), subject to any reasonable and
necessary extension to obtain customary board approval, in which to notify the
Disposing Member whether they desire to exercise the Operator Preferential
Right.  To the extent a Non-Disposing Founding Members or any of its Affiliates
exercises its Operator Preferential Right, such Non-Disposing Founding Member
(or its Affiliate) will be deemed a Preferential Purchasing Member.  If the
Non-Disposing Founding Member or any of its Affiliates

 

25

--------------------------------------------------------------------------------


 

elects to exercise the Operator Preferential Right to purchase the entire
Membership Interest offered in the Disposition Notice, then the Disposing Member
and the Non-Disposing Founding Member (or its Affiliate) shall close the
acquisition of the Membership Interest in accordance with
Section 3.03(b)(ii)(E). In the event that the Non-Disposing Founding Member (or
its Affiliate) elects to purchase less than the entire Membership Interest
specified in the Disposition Notice, then the Disposing Member shall have the
right to Dispose of the remaining amount of the unexercised portion of the
Membership Interest in accordance with Section 3.03(b)(ii)(E).

 

(E)       Closing.  If the Preferential Rights are exercised in accordance with
Section 3.03(b)(ii)(A), 3.03(b)(ii)(B), 3.03(b)(ii)(C) or 3.03(b)(ii)(D), as
applicable, the closing of the purchase of the Membership Interest shall occur
at the principal place of business of the Company no later than the [***] Day
after the expiration of the [***]-Day period referred to in
Section 3.03(b)(ii)(A), 3.03(b)(ii)(B), 3.03(b)(ii)(C) or
Section 3.03(b)(ii)(D), as applicable, subject to such extensions as may be
necessary to obtain all applicable Authorizations to the purchase (and in such
instance, the fifth Business Day after the receipt of all such applicable
Authorizations to the purchase), unless the Disposing Member and the
Preferential Purchasing Member(s) agree upon a different place or date.  At the
closing, (1) the Disposing Member shall execute and deliver to the Preferential
Purchasing Member(s) (aa) an assignment of the Membership Interest, in form and
substance reasonably acceptable to the Preferential Purchasing
Member(s) containing a general warranty of title as to such Membership Interest
(including that such Membership Interest is free and clear of all Encumbrances,
other than those permitted under Section 3.03(c)(ii)) and (bb) any other
instruments reasonably requested by the Preferential Purchasing Member(s) to
give effect to the purchase; and (2) the Preferential Purchasing Member(s) shall
deliver to the Disposing Member in immediately-available funds the purchase
price provided for in Section 3.03(b)(ii)(A), 3.03(b)(ii)(B), 3.03(b)(ii)(C) or
3.03(b)(ii)(D), as applicable.  The Sharing Ratios and Capital Accounts of the
Members shall be deemed adjusted to reflect the effect of the purchase.

 

(F)       Waiver of Preferential Right.  If no Non-Disposing Founding Member
delivers a First Preferential Exercise Notice or Second Preferential Exercise
Notice, or if the Preferential Rights are not exercised in full pursuant to
Section 3.03(b)(ii)(A), 3.03(b)(ii)(B), 3.03(b)(ii)(C) or 3.03(b)(ii)(D), the
Disposing Member shall have the right, subject to compliance with the provisions
of Sections 3.03(a) and (b), to Dispose of the portion of the Membership
Interest described in the Disposition Notice that is not purchased pursuant to
the Preferential Rights to the proposed Assignee strictly in accordance with the
terms of the Disposition Notice for a period of [***] Days after the expiration
of the [***]-Day period referred to in such Section 3.03(b)(ii)(A),
3.03(b)(ii)(B), 3.03(b)(ii)(C) or

 

26

--------------------------------------------------------------------------------


 

3.03(b)(ii)(D) (or, if later, the fifth Business Day after the receipt of all
applicable Authorizations to the purchase).  If, however, the Disposing Member
fails so to Dispose of the Membership Interest within such [***]-Day period (or,
if applicable, such fifth Business Day period), the proposed Disposition shall
again become subject to the Preferential Rights.

 

(G)                          Transfer of Operator Rights.  In connection with a
Disposition of Membership Interests where the rights provided for in this
Section 3.03(b)(ii) are not exercised or where such rights are waived pursuant
to Section 3.03(b)(ii)(F), the Member with the right to appoint the Operator
(which Member shall initially be EQT) may transfer such right to appoint the
Operator to the assignee of such Membership Interests; provided, however, that,
except with respect to transfers to an Affiliate, any successor Operator
appointed by the transferee of such right to appoint the Operator and the Parent
of such Operator must have the experience, safety record, creditworthiness, and
financial wherewithal generally acceptable within the midstream natural gas
industry.

 

(iii)                                                                         
Admission of Assignee as a Member.  An Assignee has the right to be admitted to
the Company as a Member, with the Membership Interest and attendant Sharing
Ratio) so transferred to such Assignee, only if such Disposition is effected in
strict compliance with Sections 3.03(a) and (b) or is effected in accordance
with Section 3.03(d), [***], or Section 3.03(e) or Section 3.03(f).

 

(iv)                                                                         
Requirements Applicable to All Dispositions and Admissions.  In addition to the
requirements set forth in Sections 3.03(b)(i), 3.03(b)(ii) and 3.03(b)(iii), any
Disposition of a Membership Interest and any admission of an Assignee as a
Member shall also be subject to the following requirements, and such Disposition
(and admission, if applicable) shall not be effective unless such requirements
are complied with; provided the Management Committee, in its sole and absolute
discretion, may waive any of the following requirements:

 

(A)                          Disposition Documents.  The following documents
must be delivered to the Management Committee and must be satisfactory, in form
and substance, to the Management Committee in its sole and absolute discretion:

 

(1)                              Disposition Instrument.  A copy of the
instrument pursuant to which the Disposition is effected.

 

(2)                              Ratification of this Agreement.  An instrument,
executed by the Disposing Member and its Assignee, containing the following
information and agreements, to the extent they are not contained in the
instrument described in Section 3.03(b)(iv)(A)(1):  (aa) the notice address of
the Assignee; (bb) if applicable, the Parent of the Assignee; (cc) the Sharing
Ratios after the Disposition of the Disposing Member and its Assignee (which
together must total the Sharing Ratio of the Disposing Member before the
Disposition); (dd) the Assignee’s ratification of this

 

27

--------------------------------------------------------------------------------


 

Agreement, as modified by any applicable amendment, supplement or side letter
hereto, and agreement to be bound by it, and its confirmation that the
representations and warranties in Section 3.02 are true and correct with respect
to it; (ee) [***]; and (ff) representations and warranties by the Disposing
Member and its Assignee (1) that the Disposition and admission is being made in
accordance with all applicable Laws, (2) that the matter set forth in
Section 3.03(b)(iv)(A)(3) is true and correct, and (3) that the Disposition and
admission do not violate any Financing Commitment or any other agreement to
which the Company is a party.

 

(3)                              Securities Law Opinion.  Upon the reasonable
request of the Management Committee, unless the Membership Interest subject to
the Disposition is registered under the Securities Act of 1933, as amended, and
any applicable state securities Law, a favorable opinion of the Disposing
Member’s legal counsel, or, if so elected by the Management Committee, the
Company’s legal counsel or other legal counsel acceptable to the Management
Committee, to the effect that the Disposition and admission is being made
pursuant to a valid exemption from registration under those Laws and in
accordance with those Laws; provided that no such opinion shall be required in
the case of a Disposition by a Member to an Affiliate or a Disposition made in
accordance with Section 3.03(d), with respect to [***], or Section 3.03(e) or
Section 3.03(f).

 

(4)                              Tax Opinion.  A favorable opinion of the
Disposing Member’s legal counsel, or, if so elected by the Management Committee,
the Company’s legal counsel or other legal counsel acceptable to the Management
Committee, to the effect that the Disposition is being made to a transferee that
either (i) is not a partnership, grantor trust, or Subchapter S corporation for
United States federal income tax purposes, or (ii) is a partnership, grantor
trust, or Subchapter S corporation for United States federal income tax purposes
that is not part of a tiered arrangement, a principal purpose of which is to
permit the Company to satisfy the 100 partner limitation set forth in
Section 1.7704-1(h)(1)(ii) of the Treasury Regulations promulgated under the
Code; provided that no such opinion shall be required in the case of a
Disposition by a Member to an Affiliate or a Disposition made in accordance with
Section 3.03(d), with respect to [***], or Section 3.03(e) or Section 3.03(f).

 

(B)                           Payment of Expenses.  The Disposing Member and its
Assignee shall pay, or reimburse the Company for, all reasonable costs and
expenses incurred by the Company in connection with the Disposition and
admission, including the legal fees incurred in connection with the legal
opinions referred to in Section 3.03(b)(iv)(A)(3) and (4), on or before the 10th
Day after the receipt by that Person of the Company’s invoice for the amount
due.  The Company will provide such invoice as soon as practicable after the
amount due is determined but in no event later than [***] Days thereafter.  If
payment is not made by the date due,

 

28

--------------------------------------------------------------------------------


 

the Person owing that amount shall pay interest on the unpaid amount from the
date due until paid at a rate per annum equal to the Default Rate.

 

(C)                           No Release.  No Disposition of a Membership
Interest shall effect a release of the Disposing Member from any liabilities to
the Company or the other Members arising from events occurring prior to the
Disposition.

 

(D)                          Indebtedness of Company.  Any Disposition of all or
any portion of the Membership Interest of a Member shall also include the
Disposition of a proportionate share of the Indebtedness owed by the Company to
the Disposing Member.  As long as this Agreement shall remain in effect, all
evidences of Indebtedness of the Company owed to any of the Members shall bear
an appropriate legend to indicate that it is held subject to, and may be
Disposed only in accordance with, the terms and conditions of this Agreement,
and that such Disposition may be made only in conjunction with the Disposition
of a proportionate part of such Member’s Membership Interest.

 

(v)                                                                             
[Intentionally omitted.]

 

(vi)                                                                         
Change of Control.

 

(A)                          General Buy-out Right.  Subject to
Section 3.03(b)(vi)(B), 3.03(b)(vi)(C) and Section 3.03(b)(vi)(D), in the event
of a Change of Control, then the Member with respect to which the Change of
Control has occurred (the “Changing Member”) shall promptly (and in all events
within [***] Business Days after entrance into a definitive agreement providing
for a Change of Control) give notice thereof (the “Control Notice”) to the
Company and each Founding Member.  If the Control Notice is not given by the
Changing Member as provided above and any other Member becomes aware of such
Change of Control, such other Member shall have the right to give the Control
Notice to the Changing Member, the Company and the other Members.  Each of the
Founding Members (excluding the Changing Member and its Affiliates) shall have
the right (the “General Buy-out Right”) to acquire the Membership Interest of
the Changing Member for [***].  Each of the Founding Members (excluding the
Changing Member and its Affiliates) shall have the right (but not the
obligation) to acquire all or any portion of the Membership Interest of the
Changing Member that is equal to [***].  Each of EQT and USG and their
respective Affiliates (other than the Changing Member) shall have [***] Business
Days, subject to any reasonable and necessary extension to obtain customary
board approval, following the determination of [***] of such Membership Interest
in which to notify each other Member and the Changing Member whether it desires
to exercise its General Buy-out Right.  A notice in which EQT and/or USG or
their respective Affiliates exercises such General Buy-out Right is

 

29

--------------------------------------------------------------------------------


 

referred to herein as a “Change Exercise Notice,” and a Member that delivers a
Change Exercise Notice is referred to herein as a “Change Purchasing Member.” 
If, at the end of such [***]-Day period, there remains a portion of the
Membership Interest for which such General Buy-out Right has not been exercised
(a “Change Unexercised Portion”), then the Change Purchasing Members shall have
an additional [***]-Day period in which to elect to purchase the remaining
Change Unexercised Portion. The Changing Member and the Change Purchasing
Members shall close the acquisition of the Membership Interest in accordance
with Section 3.03(b)(vi)(E).  A Member that fails to exercise a right during any
applicable period set forth in this Section 3.03(b)(vi)(A) shall be deemed to
have waived such right for the subject Change of Control, but not any right for
future Changes of Control.  If none of the Founding Members exercises the
General Buy-out Right, the Change of Control shall be effective and the
successor in interest to the Changing Member shall be admitted as a Member upon
compliance with Section 3.03(b)(iv).

 

(B)                           [***]

 

(C)                           [***]

 

(D)                          Change of Control of Member That Is the Operator. 
Notwithstanding the foregoing, [***].

 

(E)                            Closing.  If the [***].

 

(F)                             Definitions.  As used in this
Section 3.03(b)(vi), [***].

 

(vii)                                                                     
[Intentionally omitted.]

 

(viii)                                                                  [***]

 

(c)                               Encumbrances of Membership Interest.  A Member
may not Encumber its Membership Interest, except by complying with one of the
following paragraphs:

 

(i)                                                                                 
(A) such Member must receive the consent of [***] of the non-Encumbering
Founding Members (calculated without reference to the Sharing Ratio of the
Encumbering Founding Member), which consent (as contemplated by
Section 6.02(f)(ii)) may be granted or withheld in the Sole Discretion of each
such other Member; and (B) the instrument creating such Encumbrance must provide
that any foreclosure of such Encumbrance (or Disposition in lieu of such
foreclosure) must comply with the requirements of Sections 3.03(a) and (b); or

 

(ii)                                                                             
such Encumbrance is required by the terms of a Financing Commitment.

 

(d)                             [***]

 

30

--------------------------------------------------------------------------------


 

(e)                               EQT MLP and Related Assignment Rights. 
Notwithstanding anything in this Agreement to the contrary, EQT shall have the
right from time to time to sell or assign (i) to EQM, whether or not Controlled
by EQT or its then Parent, or (ii) to any limited partnership, master limited
partnership, any other Person or arrangement treated as a partnership for U.S.
federal income tax purposes, any entity treated as a disregarded entity from any
of the foregoing for such purposes or other Person Controlled by EQT or its then
Parent all or any part of the Membership Interest then held by EQT or its
Affiliates (provided that, in either case, if such sale or assignment occurs
prior to the In-Service Date, then, at the time of such sale or assignment, such
Assignee provides the Company with replacement Performance Assurances, if
applicable, meeting the requirements of Section 4.01(b)), and any such Assignee
may further sell or assign such Membership Interest to any such Person, directly
or indirectly through multiple sales or assignment among Affiliates, in each
case, without any consent from USG or its Affiliates and without triggering any
rights or restrictions under or the provisions of Section 3.03(b)(ii) or during
the period commencing on the Effective Date through the twelve-month anniversary
of the In-Service Date, Section 3.03(b)(viii).  EQT shall promptly provide to
the Company and USG copies of the assignment instrument and the ratification
instrument associated with each such sale or assignment, and the Members shall
amend Exhibit A to reflect the Sharing Ratios set forth in such ratification
instrument.

 

(f)                                USG MLP and Related Assignment Rights. 
Notwithstanding anything in this Agreement to the contrary, USG shall have the
right from time to time to sell or assign to any limited partnership or master
limited partnership or other Person Controlled by USG or its then Parent all or
any part of the Membership Interest then held by USG or its Affiliates (provided
that, in either case, if such sale or assignment occurs prior to the In-Service
Date, then, at the time of such sale or assignment, such Assignee provides the
Company with replacement Performance Assurances, if applicable, meeting the
requirements of Section 4.01(b)), and any such Assignee may further sell or
assign such Membership Interest to any such Person, directly or indirectly
through multiple sales or assignments among Affiliates, in each case, without
any consent from EQT or its Affiliates and without triggering any rights or
restrictions under or the provisions of Section 3.03(b)(ii) or during the period
commencing on the Effective Date through the twelve-month anniversary of the
In-Service Date, Section 3.03(b)(viii).  USG shall promptly provide to the
Company and EQT copies of the assignment instrument and the ratification
instrument associated with each such sale or assignment, and the Members shall
amend Exhibit A to reflect the Sharing Ratios set forth in such ratification
instrument.

 

3.04                    Creation of Additional Membership Interests.  Additional
Membership Interests may be created and issued to existing Members or to other
Persons ([***]), and such other Persons may be admitted to the Company as
Members, with the consent of [***], on such terms and conditions as [***] may
determine at the time of admission.  The terms of admission or issuance must
specify the Sharing Ratios applicable thereto and may provide for the creation
of different classes of Members having different rights, powers and duties.  Any
such admission is effective only after the New Member has executed and delivered
to the Members an instrument containing the notice address of the New Member,
the Assignee’s ratification of this Agreement and agreement to be bound by it,
and its confirmation that the representations and warranties in Section 3.02 are
true and correct with respect to it.  The provisions of this Section 3.04 shall
not apply to Dispositions of Membership Interests or admissions of Assignees in
connection therewith, such matters being governed by Sections 3.03(a) and (b).

 

31

--------------------------------------------------------------------------------


 

3.05                    Access to Information.

 

(a)                               Each Founding Member of the Company shall be
entitled to receive any information that it may request concerning the Company;
provided that this Section 3.05 shall not obligate the Company, the Management
Committee, or the Operator to create any information that does not already exist
at the time of such request (other than to convert existing information from one
medium to another, such as providing a printout of information that is stored in
a computer database), except as otherwise provided in Section 9.02.  Each
Founding Member shall also have the right, upon reasonable notice, and at all
reasonable times during usual business hours to inspect the properties of the
Company and to audit, examine, and make copies of the books of account and other
records of the Company and to have access to the employees of the Operator to
discuss the Company’s businesses and financial affairs.  Such right may be
exercised through any agent or employee of such Founding Member designated in
writing by it or by an independent public accountant, engineer, attorney or
other consultant so designated.  The Founding Member making the request shall
bear all costs and expenses incurred in any inspection, examination or audit
made on such Founding Member’s behalf.  The Founding Members and the Operator
agree to reasonably cooperate, and to cause their respective independent public
accountants, engineers, attorneys or other consultants to reasonably cooperate,
in connection with any such request.  Confidential Information obtained pursuant
to this Section 3.05(a) shall be subject to the provisions of Section 3.06.

 

(b)                              Each New Member shall be entitled to receive
only the information and reports set forth in Section 9.02.  Confidential
Information received pursuant to this Section 3.05(b) shall be subject to the
provisions of Section 3.06.

 

3.06                    Confidential Information.

 

(a)                               Except as permitted by Section 3.06(b),
(i) each Member shall keep confidential all Confidential Information and shall
not disclose any Confidential Information to any Person, including any of its
Affiliates, and (ii) each Member shall use the Confidential Information only in
connection with the Facilities and the Company.

 

(b)                              Notwithstanding Section 3.06(a), but subject to
the other provisions of this Section 3.06, a Member may make the following
disclosures and uses of Confidential Information:

 

(i)              disclosures to another Member or to the Operator in connection
with the Company;

 

(ii)             disclosures and uses that are approved in advance by the
Management Committee;

 

(iii)            disclosures that may be required from time to time to obtain
requisite Authorizations or financing for the Facilities, if such disclosures
are approved in advance by the Management Committee;

 

(iv)            disclosures to an Affiliate of such Member, including the
directors, officers, members, managers, employees, agents and advisors of such
Affiliate, if such Affiliate

 

32

--------------------------------------------------------------------------------


 

has agreed to abide by the terms of this Section 3.06; provided, however, that
in no event shall [***];

 

(v)            disclosures to a Person that is not a Member or an Affiliate of a
Member, if such Person has been retained by the Company, a Member, or the
Operator to provide services in connection with the Company and has agreed to
abide by the terms of this Section 3.06;

 

(vi)           disclosures to a bona fide potential direct or indirect
purchaser, or parent of such purchaser, of such Member’s Membership Interest, if
such potential purchaser has executed a confidentiality agreement in form and
substance acceptable to the Management Committee;

 

(vii)          disclosures required, with respect to a Member or an Affiliate of
a Member, pursuant to (i) the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, (ii) the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder,
(iii) any state securities Laws, or (iv) any national securities exchange or
automated quotation system; and

 

(viii)         disclosures that a Member is legally compelled to make by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand, order of a court of competent jurisdiction, or similar process, or
otherwise by Law or that a Member makes to a Governmental Authority or
regulatory authority pursuant to a regulatory request, examination, or audit;
provided that, prior to any such disclosure, such Member shall, to the extent
legally permissible:

 

(A)                                               provide the Management
Committee with prompt notice of such requirements so that one or more of the
Members may seek a protective order or other appropriate remedy or waive
compliance with the terms of this Section 3.06(b)(viii); and

 

(B)                                                cooperate with the Management
Committee and with the other Members in any attempt one or more of them may make
to obtain a protective order or other appropriate remedy or assurance that
confidential treatment will be afforded the Confidential Information; and in the
event such protective order or other remedy is not obtained, or the other
Members waive compliance with the provisions hereof, such Member agrees (1) to
furnish only that portion of the Confidential Information that, in the opinion
of such Member’s counsel, such Member is legally required to disclose, and
(2) to exercise all reasonable efforts to obtain assurance that confidential
treatment will be accorded such Confidential Information.

 

(c)                               Each Member shall take such precautionary
measures as may be required to ensure (and such Member shall be responsible for)
compliance with this Section 3.06 by any of its Affiliates, and its and their
directors, officers, employees and agents, and other Persons to which it may
disclose Confidential Information in accordance with this Section 3.06.

 

33

--------------------------------------------------------------------------------


 

(d)                             Promptly after any Withdrawal or Disposition by
any Member of all of its Membership Interests pursuant to Sections 3.03 or
10.02, a Withdrawn Member or Disposing Member, as applicable, shall promptly
destroy (and provide a certificate of destruction to the Company with respect
to), or return to the Company, all Confidential Information in its possession. 
Notwithstanding the immediately preceding sentence, but subject to the other
provisions of this Section 3.06, a Withdrawn Member or Disposing Member may
retain for a stated period, but not disclose to any other Person, Confidential
Information for the limited purposes of (i) explaining such Member’s corporate
decisions with respect to the Facilities; (ii) preparing such Member’s tax
returns and defending audits, investigations and proceedings relating thereto;
or (iii) in compliance with such Member’s document retention policy; provided
that the Withdrawn Member or Disposing Member must notify the Management
Committee in advance of such retention and specify in such notice the stated
period of such retention.

 

(e)                               The Members agree that no adequate remedy at
law exists for a breach or threatened breach of any of the provisions of this
Section 3.06, the continuation of which unremedied will cause the Company and
the other Members to suffer irreparable harm.  Accordingly, the Members agree
that the Company and the other Members shall be entitled, in addition to other
remedies that may be available to them, to immediate injunctive relief from any
breach of any of the provisions of this Section 3.06 and to specific performance
of their rights hereunder, as well as to any other remedies available at law or
in equity, pursuant to Sections 11.03 and 11.04.

 

(f)                                The obligations of the Members under this
Section 3.06 (including the obligations of any Withdrawn Member) shall terminate
on the [***] anniversary following the date on which such Member ceases to be a
Member of the Company.

 

3.07                    Liability to Third Parties.  No Member or its Affiliates
shall be liable for the debts, obligations or liabilities of the Company.

 

3.08                    Use of Members’ Names and Trademarks.  The Company, the
Members and their Affiliates shall not use the name or trademark of any Member
or its Affiliates in connection with public announcements regarding the Company,
or marketing or financing activities of the Company, without the prior written
consent of such Member or Affiliate.

 

ARTICLE 4
 CAPITAL CONTRIBUTIONS/LOANS

 

4.01                    Capital Contributions.  (a) Capital Calls.

 

(i)                                                                                 
The Management Committee shall issue or cause to be issued a written request to
each Member for the making of Capital Contributions at such times and in such
amounts, in cash, as the Management Committee shall approve or as determined
pursuant to Section 4.01(iii) (such written request referred to herein as a
“Capital Call”) [***].  Capital Contributions shall be made by the Members in
accordance with their respective Sharing Ratio.  Such Capital Contributions
shall be made in cash, unless a Supermajority Interest elects to request
non-cash Capital Contributions; provided, that any Members that do not make such
Capital Contributions in kind shall have the right to make such Capital
Contributions in cash on a

 

34

--------------------------------------------------------------------------------


 

pro rata basis. All amounts timely received by the Company pursuant to this
Section 4.01 shall be credited to the respective Member’s Capital Account as of
such specified date. All amounts timely received by the Company pursuant to this
Section 4.01 shall be credited to the respective Member’s Capital Account as of
such specified date.

 

(ii)                                                                             
As to the Construction Budget, the Initial Operating Budget and any Capital
Budget associated with any Facility covered by any Approved Precedent Agreement
approved by the Management Committee in accordance with Section 6.02(i)(S) or
6.02(i)(GG), no further approval of [***] shall be required for the Capital
Calls required to fund such budget or project as set forth therein, subject to
Section 6.02(i)(S) or 6.02(i)(GG); rather, subject to and in accordance with the
COM Agreement, the Operator (in accordance with Section 4.01(a)(i)) shall issue
written notices to the Company for such Capital Calls and, subject to Sections
6.02(i)(I) and (K), loans from Members, at such times and in such amounts
necessary to fund the costs associated with such budget or project; provided,
that approval of the Management Committee shall be required for any Capital Call
issued by the Operator that would otherwise be subject to [***].

 

(iii)                                                                         
In connection with each individual Capital Call, the Management Committee, by
the affirmative vote of [***], will determine what portion (if any) of such
funding will be made pursuant to Capital Contributions and what portion (if any)
of such funding will be made by loans by the Members to the Company.  Upon
receipt of each notice issued by the Operator pursuant to Section 4.01(ii), the
Company shall issue written requests to each Member, consistent with the
determination made pursuant to the preceding sentence, for the making of the
Capital Contributions and/or loans required in connection with such notice.

 

(iv)                                                                         
Each Capital Call shall contain the following information:

 

(A)                          The total amount of Capital Contributions or loans
requested from all Members;

 

(B)                           The amount of Capital Contribution or loans
requested from the Member to whom the request is addressed, such amount to be in
accordance with the Sharing Ratio of such Member;

 

(C)                           The purpose for which the funds are to be applied
in such reasonable detail as the Management Committee shall reasonably direct;
and

 

(D)                          The date on which payments of the Capital
Contribution or loan shall be made (which date shall not be less than 30 Days
following the date the Capital Call is given, unless a sooner date is reasonably
determined to be necessary by the Management Committee) and the method of
payment, provided that such date and method shall be the same for each of the
Members.

 

(v)                                                                             
In the event the Management Committee fails to approve an Operating Budget
within 30 Days of the submission of such Operating Budget to all of the
Representatives on the Management Committee for approval, the Operator is
authorized, subject

 

35

--------------------------------------------------------------------------------


 

to Section 4.01(a)(ii), to issue a notice to the Company, pursuant to which the
Company shall issue written requests to each Member for the making of Capital
Contributions and/or loans required to fund the costs associated with such
Operating Budget in an amount consistent with the Operating Budget most recently
approved by the Management Committee and including costs that do not exceed, for
any line item, [***] percent ([***]%) of the amount set forth for such line item
in such most recently approved Operating Budget.

 

(vi)                                                                         
Each Member agrees that it shall make payments of its respective Capital
Contributions or loans in accordance with Capital Calls issued pursuant to this
Section 4.01.

 

(b)                              Each Member shall deliver, or cause to be
delivered on such Member’s behalf, to the Company:

 

(i)                                                                                 
within [***] Business Days of the date hereof (or, with respect to a New Member
admitted after the date hereof and prior to the In-Service Date, within 10
Business Days of such admission), for the period up to the issuance of FERC’s
initial release to the Company to commence construction pursuant to the FERC
Certificate (the “Initial Release”), performance assurances (“Performance
Assurances”) equal to such Member’s share of $[***]  (calculated based on such
Member’s Sharing Ratio); and

 

(ii)                                                                             
within ten (10) Business Days of the date of the Initial Release (or, with
respect to a New Member admitted after the Initial Release, within ten
(10) Business Days of such admission) for the period following the Initial
Release and up to the In-Service Date, Performance Assurances equal to [***]
percent ([***]%) of an amount equal to such Member’s Sharing Ratio multiplied by
the remaining obligations under the applicable Construction Budget and less any
security posted by such Member, or Member’s Affiliate, under any Approved
Precedent Agreement).

 

The Company shall be entitled to draw from the Performance Assurances in the
event a Member fails to make payments of its respective Capital Contributions in
accordance with Capital Calls issued pursuant to this Section 4.01.  The
Performance Assurances posted by a Member pursuant to this Section 4.01(b) shall
be reduced (i) at the end of each Quarter, to reflect the [***] percent ([***]%)
of such Member’s actual Capital Contributions made to the Company during such
Quarter, (ii) to reflect any Performance Assurances posted by any New Members,
and (iii) in connection with a Disposition of all or a portion of such Member’s
Membership Interest, to reflect the replacement Performance Assurances to be
posted by the Assignee of such Membership Interest pursuant to this
Section 4.01(b).  Notwithstanding anything to the contrary in this
Section 4.01(vi), at no time prior to the In-Service Date will a Member’s
Performance Assurance obligation be less than such Member’s share of $[***]
(calculated based on a Member’s Sharing Ratio).  Such Performance Assurances
shall be permitted to be in the form of one or more of (A) a full and
unconditional written guarantee from a Qualified Guarantor, (B) a Letter of
Credit or (C) cash collateral (with the ability to substitute from time to time
among (A), (B) or (C)).  For the avoidance of doubt, a Member’s obligation to
post Performance Assurances pursuant to this Section 4.01(vi) shall expire (and
any obligations under any posted Performance Assurances shall terminate) on the
In-Service Date.

 

36

--------------------------------------------------------------------------------


 

(c)                               In addition to the authority granted the
Management Committee in the other provisions of this Section 4.01 to issue
Capital Calls, if within [***] Days prior to the date any Indebtedness of the
Company will become a Matured Financing Obligation (or within [***] Days after
any notice of acceleration of any such Indebtedness received prior to the
maturity date thereof), (i) the Management Committee has not made a Capital Call
for the payment of such amount that is (or is expected to be) a Matured
Financing Obligation, and (ii) the Company has been unable to secure refinancing
for such Matured Financing Obligation on reasonably acceptable terms after
negotiating in good faith to do so with third-party lender(s), then at any time
thereafter, (1) either EQT or USG may, on behalf of the Management Committee,
issue a Capital Call for cash in the amount required for the payment of such
Matured Financing Obligation, and each Member shall be obligated to pay such
Capital Call as provided in this Section 4.01, but such payment shall be made
within [***] Days after the date the Capital Call is given (and not the [***]
Day period provided for in Section 4.01(a)(v)(D)); provided that any failure by
a Member to make a Capital Contribution with respect to a Capital Call made
pursuant to this Section 4.01(c)(1) shall not constitute a Default under or
breach of this Agreement; and (2) in the event any Member fails to make a
Capital Contribution with respect to a Capital Call made pursuant to
Section 4.01(c)(1), on or prior to such [***] Day, then each Founding Member
shall have the right, but not the obligation, to pay the portion of the Capital
Contribution owed and unpaid to permit the Company to discharge such Matured
Financing Obligation.  If any Founding Member elects to pay such Matured
Financing Obligation pursuant to Section 4.01(c)(2), then such Founding Member
will be deemed to be an Additional Contribution/Loan Member with respect to such
payment, and its payment of the Matured Financing Obligation shall be treated,
at the election of such Additional Contribution/Loan Member, as one of either:
(A) a Capital Contribution or loan resulting in the Additional Contribution/Loan
Members receiving [***] or (B) a permanent Capital Contribution that results in
an adjustment of the Sharing Ratios of the non-contributing Member and the
electing Founding Member under Section 4.06(c).

 

4.02                    Loans.

 

(a)                               If pursuant to Section 4.01(a)(iii) the
Management Committee determines as to any individual Capital Call that all or a
portion of such Capital Call shall be made by loans from the Members to the
Company, then each Member shall make a loan to the Company at the time and in
the amount and under such terms and conditions as the Management Committee shall
approve by the affirmative vote of a Supermajority Interest; provided that the
Management Committee shall not call for loans rather than Capital Contributions
if doing so would breach any Financing Commitment or other agreement of the
Company.

 

(b)                              All amounts received from a Member after the
date specified in Section 4.02(c)(iv) by the Company pursuant to this
Section 4.02 shall be accompanied by interest on such overdue amounts (and the
default shall not be cured unless such interest is also received by the
Company), which interest shall be payable to the Company and shall accrue from
and after such specified date at the Default Rate.  Any such interest paid shall
be treated as a penalty and shall not be considered part of the principal of the
loan and shall not be repaid by the Company.

 

(c)                               In addition to the information required
pursuant to Section 4.01(a)(iv), each written request issued pursuant to
Section 4.01(a)(iv)(D) shall contain all terms concerning

 

37

--------------------------------------------------------------------------------


 

the interest rate, security, seniority, repayment and any other material terms
of or otherwise related to such loans; provided that such terms shall be the
same for each of the Members.

 

(d)                             Each Member agrees that it shall make its
respective loans in accordance with requests issued pursuant to this
Section 4.02.

 

4.03                    No Other Contribution or Loan Obligations.  No Member
shall be required or permitted to make any Capital Contributions or loans to the
Company except pursuant to this Article 4.

 

4.04                    Return of Contributions.  Except as expressly provided
herein, a Member is not entitled to the return of any part of its Capital
Contributions or to be paid interest in respect of either its Capital Account or
its Capital Contributions.  An unreturned Capital Contribution is not a
liability of the Company or of any Member.  A Member is not required to
contribute or to lend any cash or property to the Company to enable the Company
to return any Member’s Capital Contributions.

 

4.05                    Capital Accounts.

 

(a)                               A separate Capital Account shall be
established and maintained for each Member with respect to such Member’s
Membership Interest in the Company.  Each Member’s Capital Account shall be
increased by (i) the amount of money contributed by that Member to the Company;
(ii) the initial Book Value of property contributed by that Member to the
Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to under Section 752 of the
Code); (iii) allocations to that Member of Net Profit and items of income or
gain, including items specifically allocated to such Member pursuant to
Section 5.04(c); and (iv) the amount of any liabilities assumed by such Member
and shall be decreased by (v) the amount of money distributed to that Member by
the Company; (vi) the Book Value of property distributed to that Member by the
Company (net of liabilities secured by such distributed property that such
Member is considered to assume or take subject to under Section 752 of the
Code); (vii) allocations to that Member of Net Loss and items of loss or
deduction, including items specifically allocated to such Member pursuant to
Section 5.04(c) and (viii) the amount of any liabilities of such Member assumed
by the Company.  A Member who has more than one Membership Interest shall have a
single Capital Account that reflects all such Membership Interests, regardless
of the class of Membership Interests owned by such Member and regardless of the
time or manner in which such Membership Interests were acquired.  Upon the
Disposition of all or a portion of a Membership Interest, the Capital Account of
the Disposing Member that is attributable to such Membership Interest shall
carry over to the Assignee in accordance with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(iv)(l).  The Capital Accounts shall not be
deemed to be, nor have the same meaning as, the capital account of the Company
under the NGA.

 

(b)                              In the discretion of the Management Committee,
the Book Value of the Company’s assets shall be increased or decreased to
reflect a revaluation of the property based on the fair market value of the
property on the date of adjustment immediately prior to any of the following
(each, a “Revaluation Event”) (A) the contribution of more than a de minimis
amount of money or other property to the Company by a new or existing Member as
consideration for a

 

38

--------------------------------------------------------------------------------


 

Membership Interest or an increased Sharing Ratio, (B) the distribution of more
than a de minimis amount of money or other property by the Company to a Member
as consideration for a Membership Interest, or (C) the liquidation of the
Company.  Whenever the fair market value of property is required to be
determined pursuant to this Agreement (including the preceding sentence), the
Operator shall propose such a fair market value in a notice to the other
Members.  If any other Member disagrees with such determination, such Member
shall notify the other Members of such disagreement within [***] Business Days
of receiving such notice.  If such Dispute is not resolved within [***] Business
Days after such notice, any Member may submit such Dispute for binding appraisal
in accordance with Section 13.11(c) by delivering a FMV Notice to the other
Members.

 

This Section 4.05 is intended to comply with the capital account maintenance
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv) and will be applied
and interpreted in accordance with such Treasury Regulations.

 

4.06                    Failure to Make a Capital Contribution or Loan.

 

(a)                               General. If any Member fails to make a Capital
Contribution as requested by the Management Committee (but excluding Capital
Calls issued on behalf of the Management Committee pursuant to Section 4.01(c))
in a Capital Call validly and timely issued pursuant to Section 4.01 or a loan
when required pursuant to Section 4.02(a) (each such Member being a
“Non-Contributing/Loan Member”), and if such failure continues for more than
[***] Days after the date on which it is due, the Members that have contributed
their Capital Contribution or made their loan, as applicable (each, a
“Contributing/Loan Member”) may (without limitation as to other remedies that
may be available, and in particular such other remedies shall include the right
to specifically enforce the obligation of the Non-Contributing/Loan Member to
make the required Capital Contribution or loan) thereafter elect to:

 

(i)                                                                                 
treat the Non-Contributing/Loan Member’s failure to contribute as a Default by
giving notice thereof to the Non-Contributing/Loan Member, in which event the
provisions of this Agreement regarding the commission of a Default by a Member
shall apply (but if the Capital Call is for the payment of a Matured Financing
Obligation, the Default shall be immediate on the giving of such notice and the
[***]-Day cure period contemplated in the definition of Default shall not
apply); or

 

(ii)                                                                             
pay the portion of the Capital Contribution owed and unpaid by, or make the loan
required from, the Non-Contributing/Loan Member (the “Additional
Contribution/Loan”) in which event the Contributing/Loan Members that elect to
fund the Non-Contributing/Loan Members’ share (the “Additional Contribution/Loan
Members”) may treat the contribution or loan, as applicable as one of: (1) a
Capital Contribution or loan, as applicable, resulting in the Additional
Contribution/Loan Members receiving [***] under Section 4.06(b), or (2) a
permanent Capital Contribution that results in an adjustment of Sharing Ratios
under Section 4.06(c), as determined by the Additional Contribution/Loan Members
as set forth below.

 

No Contributing/Loan Member shall be obligated to make either election under
clause (i) or clause (ii) above. The decision of the Contributing/Loan Members
to elect (i) or (ii) above shall be made by the determination of the
Contributing/Loan Members holding the

 

39

--------------------------------------------------------------------------------


 

Supermajority Interest of all Contributing/Loan Members, but clause (ii) above
may not be elected unless at such time of determination there is one or more
Additional Contribution/Loan Members. The decision of the Additional
Contribution/Loan Members to elect clause (ii)(1) or clause (ii)(2) above shall
be made by the determination of the Additional Contribution/Loan Members holding
the Supermajority Interest of all Additional Contribution/Loan Members. Unless
and until such election is made, payment of the Additional Contribution/Loan
shall be treated as a Priority Interest under Section 4.06(a)(ii) (1). [***]

 

(b)                              [***]:

 

(i)                                                                                 
[***]

 

(ii)                                                                             
[***] shall not alter the Sharing Ratios of the Members, nor shall [***] alter
any distributions to the Contributing/Loan Members (in their capacity as
Contributing/Loan Members, as opposed to their capacity as Additional
Contribution/Loan Members) in accordance with their respective Sharing Ratios.
Notwithstanding any provision in this Agreement to the contrary, a Member may
not Dispose of all or a portion of [***] except to a Person to whom it Disposes
all or the applicable pro rata portion of its Membership Interest after
compliance with the requirements of this Agreement in connection therewith.

 

(iii)                                                                         
For so long as any Additional Contribution/Loan Member holds [***], neither any
Non-Contributing/Loan Member nor its Representative shall have the right to vote
its Membership Interest (or Sharing Ratio) under this Agreement with respect to
any decision regarding distributions from the Company, and any distribution to
which such Non-Contributing/Loan Member is entitled shall be paid [***].

 

(iv)                                                                          No
Member that is a Non-Contributing/Loan Member may Dispose of its Membership
Interest unless, at the closing of such Disposition, either the
Non-Contributing/Loan Member or the proposed Assignee pays [***].  No Assignee
shall be admitted to the Company as a Member until compliance with this
Section 4.06(b)(iv) has occurred.

 

(c)                               Permanent Contribution.  If the Additional
Contribution/Loan Members elect under Section 4.06(a)(ii) to have the Additional
Contribution/Loan treated as a permanent Capital Contribution, then the Sharing
Ratios of the Additional Contribution/Loan Members and the Non-Contributing/Loan
Member will be automatically adjusted to equal each Member’s total Capital
Contributions when expressed as a percentage of all such Members’ Capital
Contributions (after giving effect to the Capital Contribution made by the
Additional Contribution/Loan Members).

 

(d)                             Further Assurance. In connection with this
Section 4.06, each Member shall execute and deliver any additional documents and
instruments and perform any additional acts that may be necessary or appropriate
to effectuate and perform the provisions of this Section 4.06.

 

(e)                               Deemed Non-Contributing/Loan Member. 
Notwithstanding anything to the contrary, for purposes of this Agreement the
term “Non-Contributing/Loan Member” shall include any Member who (i) fails to
duly elect to make a proposed Capital Call under Section 4.01 or a proposed loan
pursuant to Section 4.02 and (ii) fails to fund such Capital Call or loan,

 

40

--------------------------------------------------------------------------------


 

in each case, to the extent necessary to cover the amount of any Matured
Financing Obligation that is to become due within [***] Days or that has become
due (by acceleration or otherwise).

 

4.07                    Credit Assurance.

 

(a)                               Unless otherwise agreed to by [***], if the
Company is required to provide a guaranty, letter of credit or other credit
support (each a “Credit Assurance”) to a counterparty under any contract or
agreement (including an Approved Precedent Agreement) approved by the Management
Committee of the Company prior to the In-Service Date (each a “Subject
Contract”), then each Member agrees to provide or cause to be provided (on
behalf of the Company and within [***] Business Days of the Company’s request)
to such counterparty the required form of Credit Assurance in an amount equal to
the product of (i) the total dollar amount of the obligations for which the
Company is required to provide such Credit Assurance, and (ii) such Member’s
Sharing Ratio.  As to any New Member, if at the time of admittance any Credit
Assurance has been provided by the Members, then such New Member shall provide
(on behalf of the Company and within [***] Business Days of the Company’s
request) to the applicable counterparty such Credit Assurance in the same form
and in an amount equal to the product of (i) the total dollar amount of
obligations for which the Company is required to provide such Credit Assurance
and (ii) such New Member’s Sharing Ratio. Any Credit Assurances posted by the
then-current Members shall be reduced to reflect the New Member’s Credit
Assurances and in accordance with such Member’s Sharing Ratio.

 

(b)                              If a breach, default or other event occurs
under a Subject Contract and the counterparty thereunder makes a demand or draw
on one or more Credit Assurances for such breach, default or other event (a
“Demand Event”), then a determination will be made as to the total dollar amount
demanded or drawn by such counterparty for such Demand Event (“Total Event
Demand Amount”). [***]

 

(c)                               If any Member [***] then such Member [***].

 

ARTICLE 5
 DISTRIBUTIONS AND ALLOCATIONS

 

5.01                    Distributions.  Within [***] Days following the end of
each Quarter following the In-Service Date, the Management Committee shall
determine the amount of Available Cash with respect to such Quarter, and an
amount equal to 100% of Available Cash with respect to such Quarter shall,
subject to Section 18-607 of the Act, be distributed in accordance with this
Article 5 to the Members (other than a Breaching Member) in proportion to their
respective Sharing Ratios (at the time the amounts of such distributions are
made); provided, however, that, if the Management Committee fails timely to
determine the amount of Available Cash with respect to any Quarter following the
In-Service Date, an amount equal to [***]% of the Available Cash determined with
respect to the immediately preceding Quarter shall, subject to Section 18-607 of
the Act, be distributed in accordance with this Article 5 to the Members (other
than a Breaching Member) in proportion to their respective Sharing Ratios (at
the time the amounts of such distributions are made); provided that amounts
otherwise distributable to WGL pursuant to the foregoing shall be further
apportioned between WGL and Vega Carryco and distributed as follows:

 

41

--------------------------------------------------------------------------------


 

(a)                               prior to the occurrence of a Dissolution
Event, [***]% to WGL and [***]% to Vega Carryco; and

 

(b)                              upon and following the occurrence of a
Dissolution Event:

 

(i)                                                                                 
first, [***]% to WGL until [***], and

 

(ii)                                                                             
thereafter, [***]% to WGL and [***]% to Vega Carryco.

 

5.02                    [Intentionally omitted.]

 

5.03                    [Intentionally omitted.]

 

5.04                    Allocations for Maintaining Capital Accounts.

 

(a)                               Except as otherwise provided herein, for
purposes of maintaining the Capital Accounts pursuant to Section 4.05, Net
Profit and Net Loss (and, to the extent necessary, individual items of income,
gain, loss or deduction) for a fiscal year or other period shall be allocated
among the Members such that the Adjusted Capital Account (determined without
regard to clause (b) of the definition of Adjusted Capital Account) balance of
each Member, immediately after making such allocation, is, as nearly as
possible, equal proportionately to such Member’s Target Capital Account Amount. 
For these purposes, a Member’s “Target Capital Account Amount” equals the amount
of distributions that would be made to such Member pursuant to Section 5.01 if
all of the Company’s assets were sold for cash at a price equal to their Book
Value, all Company liabilities were satisfied (limited with respect to each
nonrecourse liability within the meaning of Treasury Regulations
Section 1.704-2(b)(3) to the Book Value of the assets securing such liability)
and all of the remaining assets of the Company were distributed in accordance
with Section 5.01 to the Members immediately after such hypothetical sale of
assets.

 

(b)        [Intentionally omitted].

 

(c)        Notwithstanding the foregoing provisions of Section 5.04, the
following special allocations will be made:

 

(i)                                                                                 
[Intentionally omitted.]

 

(ii)                                                                             
Nonrecourse Deductions shall be allocated to the Members in proportion to their
Sharing Ratios.

 

(iii)                                                                         
Member Nonrecourse Deductions attributable to Member Nonrecourse Debt shall be
allocated to the Members bearing the Economic Risk of Loss for such Member
Nonrecourse Debt as determined under Treasury Regulation Section 1.704-2(b)(4).
If more than one Member bears the Economic Risk of Loss for such Member
Nonrecourse Debt, the Member Nonrecourse Deductions attributable to such Member
Nonrecourse Debt shall be allocated among the Members according to the ratio in
which they bear the Economic Risk of Loss. This Section 5.04(c)(iii) is intended
to comply with the provisions of Treasury Regulation Section 1.704-2(i) and
shall be interpreted consistently therewith.

 

42

--------------------------------------------------------------------------------


 

(iv)                                                                         
Notwithstanding any other provision hereof to the contrary, if there is a net
decrease in Minimum Gain for an allocation period (or if there was a net
decrease in Minimum Gain for a prior allocation period and the Company did not
have sufficient amounts of income and gain during prior periods to allocate
among the Members under this Section 5.04(c)(iv), items of income and gain shall
be allocated to each Member in an amount equal to such Member’s share of the net
decrease in such Minimum Gain (as determined pursuant to Treasury Regulation
Section 1.704-2(g)(2)). This Section 5.04(c)(iv) is intended to constitute a
minimum gain chargeback under Treasury Regulation Section 1.704-2(f) and shall
be interpreted consistently therewith.

 

(v)                                                                             
Notwithstanding any provision hereof to the contrary except
Section 5.04(c)(iv) (dealing with Minimum Gain), if there is a net decrease in
Member Nonrecourse Debt Minimum Gain for an allocation period (or if there was a
net decrease in Member Nonrecourse Debt Minimum Gain for a prior allocation
period and the Company did not have sufficient amounts of income and gain during
prior periods to allocate among the Members under this Section 5.04(c)(v)),
items of income and gain shall be allocated to each Member in an amount equal to
such Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
(as determined pursuant to Treasury Regulation Section 1.704-2(i)(4)). This
Section 5.04(c)(v) is intended to constitute a partner nonrecourse debt minimum
gain chargeback under Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

(vi)                                                                         
Notwithstanding any provision hereof to the contrary except
Section 5.04(c)(ii) and Section 5.04(c)(iii), no Net Loss or items of loss or
deduction shall be allocated to any Member to the extent that such allocation
would cause such Member to have a deficit Adjusted Capital Account balance (or
increase any existing deficit Adjusted Capital Account balance) at the end of
the allocation period. All Net Loss and items of loss or deduction in excess of
the limitation set forth in this Section 5.04(c)(vi) shall be allocated to the
Members who do not have a deficit Adjusted Capital Account balance in proportion
to their relative positive Adjusted Capital Accounts but only to the extent that
such Net Loss and items of loss or deduction do not cause any such Member to
have a deficit Adjusted Capital Account balance.

 

(vii)                                                                      If
any Member unexpectedly receives any adjustments, allocations or distributions
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) or
(6) resulting in or increasing an Adjusted Capital Account deficit for such
Member, items of income and gain will be specially allocated to such Member in
any amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations, such Adjusted Capital Account deficit of the Member as
quickly as possible; provided, however, that an allocation pursuant to this
Section 5.04(c)(vii) shall be made only if and to the extent that such Member
would have a deficit Adjusted Capital Account balance after all other
allocations provided for in this Article 5 have been tentatively made as if this
Section 5.04(c)(vii) were not in this Agreement.  The items of income or gain to
be allocated will be determined in accordance with Treasury Regulations
Section 1.704-1(b)(2)(ii)(d). This subsection (vii) is intended to qualify and
be construed as a “qualifying income offset” within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and will be applied and interpreted in
accordance with such Treasury Regulations.

 

43

--------------------------------------------------------------------------------


 

(viii)                                                                  To the
extent that an adjustment to the adjusted tax basis of any Company asset
pursuant to Sections 734(b) or 743(b) of the Internal Revenue Code is required,
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Treasury
Regulation Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution to a Member in
complete liquidation of its Membership Interest, the amount of such adjustment
to the Capital Accounts will be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases the basis
of the asset), and such gain or loss will be specially allocated to the Members
in accordance with Section 5.04(a) in the event that Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to whom such
distribution was made in the event that Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

5.05                    Allocations for Tax Purposes.

 

(a)                               Except as provided in Section 5.05(b) and
Section 5.05(c) or as otherwise required by the Code or Treasury Regulations,
solely for federal income tax purposes, items of taxable income, gain, loss and
deduction of the Company for each fiscal year or other relevant period shall be
allocated among the Members in the same manner as each correlative item of
“book” income, gain, loss and deduction is allocated to the Capital Accounts of
the Members pursuant to Section 5.04 and each tax credit shall be allocated to
the Members in the same manner as the receipt or expenditure giving rise to such
credit is allocated pursuant to Section 5.04.

 

(b)                              Income, gain, loss, and deduction with respect
to property contributed to the Company by a Member or revalued pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(f) shall be allocated among the
Members in a manner that takes into account the variation between the adjusted
tax basis of such property and its Book Value, as required by Section 704(c) of
the Code and Treasury Regulation Section 1.704-1(b)(4)(i), using the remedial
allocation method permitted by Treasury Regulation Section 1.704-3(d).

 

(c)                               Pursuant to Treasury Regulations
Section 1.1245-1(e), to the extent the Company recognizes gain as a result of a
sale, exchange or other disposition of Company assets which is taxable as
recapture income under Sections 1245 or 1250 of the Code or unrecaptured
Section 1250 gain under Section 1(h) of the Code, such recapture income shall be
allocated among the Members in the same proportion as the depreciation and
amortization giving rise to such recapture income was allocable among the
Members.  In no event, however, shall any Member be allocated recapture income
hereunder in excess of the amount of gain allocated to the Member under this
Agreement.  Any recapture income that is not allocated to a Member due to the
gain limitation described in the previous sentence shall be allocated among
those Members whose shares of total gain on the sale, exchange or other
disposition of the property exceed their share of depreciation and amortization
attributable to Company assets, in proportion to their relative shares of the
total allocable gain.

 

(d)                             The Members’ proportionate share of the “excess
nonrecourse liabilities,” within the meaning of the Treasury Regulation
Section 1.752-3(a)(3), shall be allocated to the Members in proportion to their
respective Sharing Ratios; provided, that WGL’s Sharing Ratio

 

44

--------------------------------------------------------------------------------


 

share of such “excess nonrecourse liabilities” shall be further allocated 6.67%
to Vega Carryco and 93.33% to WGL.

 

(e)                               Allocations pursuant to this Section 5.05 are
solely for federal (and, where applicable, state and local) tax purposes and
shall not affect, or in any way be taken into account in computing, any Capital
Account or share of income, gain, loss and other deduction described in
Section 5.04 or distributions pursuant to any provision of this Agreement.

 

(f)                                The Members are aware of the income and other
tax consequences of the allocations made by this Agreement and hereby agree to
be bound by the provisions of this Agreement in reporting their shares of items
of income, gain, loss, credit and deduction.

 

5.06                    Varying Interests.  All items of income, gain, loss,
deduction or credit shall be allocated, and all distributions shall be made, to
the Persons shown on the records of the Company to have been Members as of the
last Day of the period for which the allocation or distribution is to be made. 
Notwithstanding the foregoing, if during any taxable year there is a change in
any Member’s Sharing Ratio, the Members agree that their allocable shares of
such items for the taxable year shall be determined based on any method
determined by the Management Committee to be permissible under Code Section 706
and the related Treasury Regulations to take account of the Members’ varying
Sharing Ratios.

 

5.07                    Amounts Withheld.  The Company is authorized to withhold
from payments and distributions to the Members and to pay over to any federal,
state or local Governmental Authority any amounts required to be so withheld
pursuant to the Code or any provisions of any applicable Law and shall allocate
such amounts to the Members with respect to which such amounts were withheld. 
All amounts withheld pursuant to the Code or any provisions of any applicable
Law with respect to any payment, distribution or allocation shall be treated for
all purposes under this Agreement as amounts paid or distributed pursuant to
this Article 5 to the Members with respect to which such amount was withheld. 
All taxes paid on behalf of such Member pursuant to this Section 5.07 in excess
of any distributions otherwise payable to such Member shall, at the option of
the Company, (i) be promptly paid to the Company by such Member or (ii) be
repaid by reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been made to such Member or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Member.  Whenever the Company selects
option (ii) of the preceding sentence, such Member shall for all purposes of
this Agreement be treated as having received a distribution under 5.01 of the
amount of the tax payment.  To the fullest extent permitted by law, each Member
hereby agrees to indemnify and hold harmless the Company and the other Members
from and against any liability for taxes (and related interest, penalties or
additions to tax) with respect to income attributable to or distributions or
other payments to such Member.

 

5.08                    Tax Distributions.  Notwithstanding the provisions of
Section 5.01, and unless prohibited by applicable Law or any contractual
limitations of the Company, to the extent a Member receives or is estimated to
receive allocations of net taxable income or gain for a fiscal year (or a
portion thereof) (“Allocated Income”) but has not otherwise received aggregate
distributions of Available Cash pursuant to Section 5.01 during such fiscal year
(or portion thereof) and this Section 5.08 with respect to such fiscal year (or
portion thereof) sufficient to

 

45

--------------------------------------------------------------------------------


 

pay the Member’s Hypothetical Tax Amount on such Member’s Allocated Income
(including any estimate thereof) (the “Distribution Shortfall”), the Company
shall distribute pro rata, based on the Members’ Sharing Ratios, a sufficient
amount of Available Cash (limited to the amount thereof) to satisfy such
Distribution Shortfall for each Member (“Tax Advances”).  Such Tax Advances
shall be made on an estimated basis no later than the 31st day of each March of
each calendar year.  For the avoidance of doubt, Tax Advances paid in
March shall be deemed made with respect to the immediately preceding fiscal
year.  The term “Hypothetical Tax Amount” means, with respect to each Member, an
amount equal to the product of (a) the amount of such Member’s Allocated Income,
multiplied by (b) the Tax Rate.  The Management Committee shall use the
information reasonably available to it at the time in calculating the
Hypothetical Tax Amount for each Member.  Any distributions to a Member under
this Section 5.08 shall be treated as a preliminary distribution of future
amounts due to such Member under Section 5.01 and any future distributions due
to such Member under Section 5.01, including distributions in liquidation
pursuant to Section 12.02, shall be adjusted so that aggregate distributions are
according to Section 5.01 priorities.  In the event that, at the time of
liquidation of the Company distributions under this Section 5.08 have not been
fully recouped against amounts distributable under Section 5.01 and
Section 12.02, the Member who received such excess distributions shall be
obligated to recontribute the amount of such excess to the Company in connection
with the dissolution of the Company.

 

ARTICLE 6
MANAGEMENT

 

6.01                    Generally.  The management of the Company is fully
vested in the Founding Members as set forth in Section 6.02; provided, however,
that in the event there are no longer any Founding Members, the Management
Committee shall be comprised of one Representative for each Member, which
Representative shall have a vote equal to the designating Member’s Sharing Ratio
(each Member entitled to participate in the Management Committee at a given
time, a “Management Committee Member”). To facilitate the orderly and efficient
management of the Company, the Founding Members (or, in the event there are no
longer any Founding Members, the Members’ Representatives) shall act
(a) collectively as a “committee of the whole” pursuant to Section 6.02, and
(b) through the delegation of certain duties and authority to the Operator. 
Subject to the express provisions of this Agreement, each Member agrees that it
will not exercise its authority under the Act to bind or commit the Company to
agreements, transactions or other arrangements, or to hold itself out as an
agent of the Company.

 

6.02                    Management Committee.  The Management Committee Members
shall act collectively through meetings as a “committee of the whole,” which is
hereby named the “Management Committee.”  Decisions or actions taken by the
Management Committee in accordance with the provisions of this Agreement shall
constitute decisions or actions by the Company and shall be binding on each
Member, Representative, and employee of the Company.  The Management Committee
shall conduct its affairs in accordance with the following provisions and the
other provisions of this Agreement:

 

46

--------------------------------------------------------------------------------


 

(a)                               Representatives.

 

(i)                                                                                 
Designation.  To facilitate the orderly and efficient conduct of Management
Committee meetings, each Management Committee Member (together with its
Affiliates, if applicable, for Founding Members, if any) shall notify the other
Management Committee Member(s), from time to time, of the identity of (A) one of
its senior officers, who will represent it at such meetings (a
“Representative”), and (B) at least one, but not more than two, additional
senior officers, who will represent it at any meeting that the Management
Committee Member’s Representative is unable to attend (each an “Alternate
Representative”).  (The term “Representative” shall also refer to any Alternate
Representative that is actually performing the duties of the applicable
Representative.)  [***] The initial Representative and Alternate Representatives
of each Management Committee Member are set forth in Exhibit A.  A Management
Committee Member may designate a different Representative or Alternate
Representatives for any meeting of the Management Committee by notifying the
other Management Committee Member(s) at least [***] Business Days prior to the
scheduled date for such meeting; provided that, if giving such advance notice is
not feasible, then such new Representative or Alternate Representatives shall
present written evidence of his or her authority at the commencement of such
meeting.

 

(ii)                                                                             
Authority.  Each Representative shall have the full authority to act on behalf
of the Management Committee Member that designated such Representative; the
action of a Representative at a meeting (or through a written consent) of the
Management Committee shall bind the Management Committee Member that designated
such Representative; and the other Members shall be entitled to rely upon such
action without further inquiry or investigation as to the actual authority (or
lack thereof) of such Representative.  In addition, the act of an Alternate
Representative shall be deemed the act of the Representative for which such
Alternate Representative is acting, without the need to produce evidence of the
absence or unavailability of such Representative.

 

(iii)                                                                         
DISCLAIMER OF DUTIES; INDEMNIFICATION.  EACH REPRESENTATIVE SHALL REPRESENT, AND
OWE DUTIES TO, ONLY THE MEMBER THAT DESIGNATED SUCH REPRESENTATIVE (THE NATURE
AND EXTENT OF SUCH DUTIES BEING AN INTERNAL AFFAIR OF SUCH MEMBER), AND SHALL
NOT OWE ANY DUTIES (INCLUDING FIDUCIARY DUTIES) TO THE COMPANY, ANY OTHER MEMBER
OR REPRESENTATIVE, OR ANY AFFILIATE, OFFICER, OR EMPLOYEE OF THE COMPANY, ANY
OTHER MEMBER, OR ANY OTHER PERSON.  THE PROVISIONS OF SECTIONS 6.02(f)(ii) AND
6.04 SHALL ALSO INURE TO THE BENEFIT OF EACH MEMBER’S REPRESENTATIVE.  THE
COMPANY SHALL INDEMNIFY, PROTECT, DEFEND, RELEASE AND HOLD HARMLESS EACH
REPRESENTATIVE FROM AND AGAINST ANY CLAIMS ASSERTED BY OR ON BEHALF OF ANY
PERSON (INCLUDING ANOTHER MEMBER), OTHER THAN THE MEMBER THAT DESIGNATED SUCH
REPRESENTATIVE, THAT ARISE OUT OF, RELATE TO, OR ARE OTHERWISE ATTRIBUTABLE TO,
DIRECTLY OR INDIRECTLY, THE COMPANY OR SUCH REPRESENTATIVE’S SERVICE ON THE
MANAGEMENT COMMITTEE.

 

(iv)                                                                         
Attendance.  Each Management Committee Member shall use all reasonable efforts
to cause its Representative or Alternate Representative to attend each meeting

 

47

--------------------------------------------------------------------------------


 

of the Management Committee, unless its Representative is unable to do so
because of a “force majeure” event or other event beyond his reasonable control,
in which event such Management Committee Member shall use all reasonable efforts
to cause its Representative or Alternate Representative to participate in the
meeting by telephone pursuant to Section 6.02(h).

 

(b)                              Secretary.  The Management Committee may
designate a Secretary of the Management Committee, who need not be a
Representative or an employee of a Member or any Affiliate thereof.

 

(c)                               Procedures.  The Secretary, or if no Secretary
has been appointed, a person designated in writing by the Representatives, of
the Management Committee shall maintain written minutes of each meeting held by
the Management Committee. The Management Committee may adopt whatever rules and
procedures relating to its activities as it may deem appropriate, provided that
such rules and procedures shall not be inconsistent with or violate the
provisions of this Agreement.

 

(d)                             Time and Place of Meetings.  The Management
Committee shall meet quarterly, subject to more or less frequent meetings upon
approval of the Management Committee.  Notice of, and an agenda for, all
Management Committee meetings shall be provided by the Representatives to all
Members at least five Days prior to the date of each meeting, together with
proposed minutes of the previous Management Committee meeting (if such minutes
have not been previously ratified).  Among other items, the agenda will provide
for a discussion of (i) the results of operations, including explanations of
significant variances in revenues, expenses and cash flow activities and
(ii) amounts due for contractual obligations that will impact Available Cash. 
Special meetings of the Management Committee may be called at such times, and in
such manner, as any Management Committee Member reasonably deems necessary.  Any
Management Committee Member calling for any such special meeting shall notify
the Representatives, who in turn shall notify all Management Committee Members
of the date and agenda for such meeting at least five Days prior to the date of
such meeting.  Such five-Day period may be shortened by the Management
Committee, acting through Supermajority Interest.  All meetings of the
Management Committee shall be held at a location agreed upon by the
Representatives.  Attendance of a Representative of a Management Committee
Member at a meeting of the Management Committee shall constitute a waiver of
notice of such meeting, except where such Representative attends the meeting for
the express purpose of objecting to the transaction of any business on the
ground that the meeting is not lawfully called or convened.

 

(e)                               Quorum.  The presence of Representative(s) of
Management Committee Members representing a Supermajority Interest shall
constitute a quorum for the transaction of business at any meeting of the
Management Committee.

 

(f)                                Voting.

 

(i)                                                                                 
Voting by Sharing Ratios.  Subject to Sections 6.02(j), 6.05(a), and 6.05(e),
each Representative shall be entitled to vote on all matters submitted to a vote
of the Management Committee in accordance with the respective Sharing Ratio of
the Management Committee Member that designated such Representative.

 

48

--------------------------------------------------------------------------------


 

(ii)                                                                             
DISCLAIMER OF DUTIES.  WITH RESPECT TO ANY VOTE, CONSENT OR APPROVAL AT ANY
MEETING OF THE MANAGEMENT COMMITTEE OR OTHERWISE UNDER THIS AGREEMENT, EXCEPT TO
THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN SECTION 6.02(j) AND
SECTION 6.05(e) OF THIS AGREEMENT, EACH REPRESENTATIVE MAY GRANT OR WITHHOLD
SUCH VOTE, CONSENT OR APPROVAL (A) IN ITS SOLE AND ABSOLUTE DISCRETION, (B) WITH
OR WITHOUT CAUSE, (C) SUBJECT TO SUCH CONDITIONS AS IT SHALL DEEM APPROPRIATE,
AND (D) WITHOUT TAKING INTO ACCOUNT THE INTERESTS OF, AND WITHOUT INCURRING
LIABILITY TO, THE COMPANY, ANY OTHER MEMBER OR REPRESENTATIVE, OR ANY AFFILIATE,
OFFICER, OR EMPLOYEE OF THE COMPANY OR ANY OTHER MEMBER (COLLECTIVELY, “SOLE
DISCRETION”).  THE PROVISIONS OF THIS SECTION 6.02(f)(ii) SHALL APPLY
NOTWITHSTANDING THE NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STRICT
LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF A MEMBER OR ITS REPRESENTATIVE.

 

(iii)                                                                         
Exclusion of Certain Members and Their Sharing Ratios.  With respect to any
vote, consent or approval, any Breaching Member or Withdrawn Member (and any
Representative of such Breaching Member or Withdrawn Member) shall be excluded
from such decision (as contemplated by Section 10.03(b)), and the Sharing Ratio
of such Breaching Member or Withdrawn Member shall be disregarded in calculating
the voting thresholds in Section 6.02(f)(i).  In addition, if any other
provision of this Agreement provides that a Supermajority Interest is to be
calculated without reference to the Sharing Ratio of a particular Management
Committee Member, then the applicable voting threshold shall be deemed adjusted
accordingly.

 

(g)                              Action by Written Consent.  Any action required
or permitted to be taken at a meeting of the Management Committee may be taken
without a meeting, without prior notice, and without a vote if a consent or
consents in writing, setting forth the action so taken, is signed by the
Representatives that could have taken the action at a meeting of the Management
Committee.

 

(h)                              Meetings by Telephone.  Representatives may
participate in and hold such meeting by means of conference telephone,
videoconference or similar communications equipment by means of which all
persons participating in the meeting can hear each other.  Participation in such
a meeting shall constitute presence in person at such meeting, except where a
Representative participates in the meeting for the express purpose of objecting
to the transaction of any business on the ground that the meeting is not
lawfully called or convened.

 

(i)                                  Matters Requiring Approval of the
Management Committee.  Notwithstanding any other provision of this Agreement,
but subject to Section 6.05(e), none of the following actions may be taken by,
or on behalf of, the Company without first obtaining the approval of a
Supermajority Interest of the Management Committee:

 

(A)                          conducting any activity or business that, in the
reasonable judgment of the Operator acting in good faith, may generate income
for federal income tax purposes that may not be “qualifying income” (as such

 

49

--------------------------------------------------------------------------------


 

term is defined pursuant to Section 7704 of the Code) in excess of [***]% of the
gross income of the Company;

 

(B)                           any material tax elections or any material
decisions relating to material tax returns, in each case, as determined in the
reasonable judgment of the Operator acting in good faith;

 

(C)                           considering at a meeting of the Management
Committee a material matter not on the agenda for that meeting;

 

(D)                          entering into, amending in any material respect, or
terminating any Material Contract, or taking any action that results in a
material default under any Material Contract;

 

(E)                            approving any material loans made by the Company
or the provision of any material financial guarantees by the Company, except to
the extent such material loans or material financial guarantees have been
specifically included in and approved as part of the Construction Budget, the
Initial Operating Budget, or any subsequent annual Capital Budget or Operating
Budget that has been approved by the Management Committee;

 

(F)                             placing or permitting any liens or other
encumbrances (other than Permitted Encumbrances) to exist on the assets of the
Company;

 

(G)                          [***]

 

(H)                          [***]

 

(I)                                [***]

 

(J)                                [Intentionally omitted.]

 

(K)                          [***]

 

(L)                            except as otherwise provided in
Section 4.01(i) making a Capital Call or otherwise requiring any Member to make
any Capital Contribution, except to the extent such Capital Call or Capital
Contribution has been specifically included in and approved as part of the
Construction Budget, the Initial Operating Budget, or any subsequent annual
Capital Budget or Operating Budget that has been approved by the Management
Committee;

 

(M)                        [Intentionally omitted.];

 

(N)                          selecting a different name for the Company, or
making any change to the principal nature of the business of the Company;

 

50

--------------------------------------------------------------------------------


 

(O)                          [***]

 

(P)                             [***]

 

(Q)                          approving accounting procedures for the Company in
accordance with GAAP, or voluntarily changing or terminating the appointment of
the Company’s accountants;

 

(R)                           [***]

 

(S)                             [***]

 

(T)                             [***]

 

(U)                          [***]

 

(V)                          on the occurrence of a Dissolution Event, the
designation of a Member or other Person to serve as liquidator pursuant to
Section 12.02;

 

(W)                       the commencement, conduct or settlement of any suit,
action or proceeding or arbitration, each involving in excess of $[***];

 

(X)                          the formation of any subcommittee of the Management
Committee pursuant to Section 6.02(k);

 

(Y)                          dissolution of the Company pursuant to
Section 12.01;

 

(Z)                            causing or permitting the Company to become
Bankrupt (but this provision shall not be construed to require any Member to
ensure the profitability or solvency of the Company);

 

(AA)              the Disposition or abandonment of all or substantially all of
the Company’s assets, or of the Company’s material assets other than any
Disposition(s) in the ordinary course of business;

 

(BB)                causing or permitting the Company to merge, consolidate or
convert into any other entity;

 

(CC)                [***]

 

(DD)              approving the FERC Application pursuant to Section 7.01(a);

 

(EE)                  making any decision required pursuant to Sections 7.01(b),
(c) or (d);

 

(FF)                    [***]

 

(GG)              [***]

 

51

--------------------------------------------------------------------------------


 

(HH)              [***]

 

(j)                                  Reasonableness.  In any matter proposed to
the Management Committee pursuant to [***].

 

(k)                              Subcommittees.  The Management Committee may
create such subcommittees, and delegate to such subcommittees such authority and
responsibility, and rescind any such delegations, as it may deem appropriate.

 

(l)                                  Officers.  The Management Committee may
designate one or more Persons to be officers of the Company.  Any officers so
designated shall have such titles and, subject to the other provisions of this
Agreement, have such authority and perform such duties as the Management
Committee may delegate to them and shall serve at the pleasure of the Management
Committee and report to the Management Committee.

 

6.03                    Construction, Operation and Management Agreement.  The
Company shall enter into a Construction, Operation and Management Agreement with
Operator (the “COM Agreement”) in such form as shall be approved by the Founding
Members.

 

6.04                    No Duties; Disclaimer of Duties.  Each Member
acknowledges its express intent, and agrees with each other Member for the
mutual benefit of all the Members, that

 

(a)                               to the fullest extent permitted by applicable
Law, no Member, in its capacity as Member, nor any of such Member’s or any of
its Affiliates’ respective employees, agents, directors, managers or officers
shall have any fiduciary duty to the Company, any other Member or Representative
or any other Person in connection with the business and affairs of the Company
or any consent or approval given or withheld pursuant to this Agreement;
provided, however, that nothing herein shall eliminate the implied contractual
covenant of good faith and fair dealing;

 

(b)                              to the fullest extent permitted by applicable
Law, no Representative, in such Person’s capacity as a Representative, shall
have any fiduciary duty to the Company, any Member (other than the Member that
designated such Representative), any other Representative, or any other Person
in connection with the business and affairs of the Company or any consent or
approval given or withheld pursuant to this Agreement; provided, however, that
nothing herein shall eliminate the implied contractual covenant of good faith
and fair dealing; and

 

(c)                               the provisions of this Section 6.04 will apply
for the benefit of each Member, and no standard of care, duty, or other legal
restriction or theory of liability shall limit or modify the right of each
Member to act and direct its Representative to vote in the manner determined by
the Member that designated such Representative in its Sole Discretion.

 

To the maximum extent permitted by applicable Law, each Member hereby releases
and forever discharges each other Member and such other Member’s Representative
from all liabilities that such other Member or its Representative might owe,
under the Act or otherwise, to the Company, the releasing Member, or such
releasing Member’s Representative on the ground that any decision of that other
Member or such other Member’s Representative to grant or withhold any vote,
consent or approval constituted the breach or violation of any standard of care,
any

 

52

--------------------------------------------------------------------------------


 

fiduciary duty or other legal restriction or theory of liability applicable to
such other Member or its Representative; provided, however, that nothing herein
shall eliminate any Member’s liability for any act or omission that constitutes
a bad faith violation of the implied contractual covenant of good faith and fair
dealing.  Notwithstanding anything in this Agreement to the contrary, nothing in
this Section 6.04 shall limit or waive any claims against, actions, rights to
sue, other remedies or other recourse of the Company, any Member or any other
Person may have against any Member, Representative or employee of the Company
for a breach of contract claim relating to any binding agreement (including this
Agreement).

 

6.05                    Business Opportunities.

 

(a)                               During the Term, except as otherwise provided
in the COM Agreement, any project involving the planning, design, construction,
acquisition, ownership, maintenance, or operation of the Facilities may be
conducted only by the Company and not by any Member or any Affiliate of a
Member.

 

(b)                              A Member and each Affiliate of a Member may
engage in and possess interests in other business ventures of any and every type
and description, independently or with others, including ones in competition
with the Company, with no obligation to offer to the Company, any other Member
or any Affiliate of another Member the right to participate therein.  Subject to
Section 6.02(i)(HH), the Company may transact business with any Member or
Affiliate thereof.  Without limiting the generality of the foregoing, the
Members recognize and agree that their respective Affiliates currently engage in
certain activities involving natural gas and electricity marketing and trading
(including futures, options, swaps, exchanges of future positions for physical
deliveries and commodity trading), gathering, processing, storage,
transportation and distribution, electric generation, development and ownership,
as well as other commercial activities related to natural gas and that these and
other activities by Members’ Affiliates may be based on natural gas that is
shipped through the Facilities or otherwise made possible or facilitated by
reason of the Company’s activities (herein referred to as “Affiliate’s Outside
Activities”).  No Affiliate of a Member shall be restricted in its right to
conduct, individually or jointly with others, for its own account any
Affiliate’s Outside Activities, and no Member or its Affiliates shall have any
duty or obligation, express or implied, fiduciary or otherwise, to account to,
or to share the results or profits of such Affiliate’s Outside Activities with,
the Company, any other Member or any Affiliate of any other Member, by reason of
such Affiliate’s Outside Activities.  The provisions of this Section 6.05(b) and
Sections 6.02(a)(iii), 6.02(f)(ii), 6.04, 6.05(d), 6.05(e), and
6.07(a) constitute an agreement to modify or eliminate, as applicable, fiduciary
duties pursuant to the provisions of Section 18-1101 of the Act.

 

(c)                               Subject to Section 6.05(a) and (b), each
Member:

 

(i)                                                                                 
renounces in advance each and every interest or expectancy it or any of its
Affiliates might be considered to have under the Act, at common law or in equity
by reason of its membership in the Company in any business opportunity, or in
any opportunity to participate in any business opportunity, in any business or
industry in which any other Member or its Affiliates now or in the future
engages, which is presented to the Company, to any other Member or any of its
Affiliates or to any present or future partner, member, director, officer,

 

53

--------------------------------------------------------------------------------


 

manager, supervisor, employee, agent or representative of the Company or of any
other Member or any of its Affiliates; and

 

(ii)                                                                             
waives and consents to [***].

 

(d)                             Subject to Section 6.05(a) and (b), the Company:

 

(i)                                                                                 
renounces in advance each and every interest or expectancy it might be
considered to have under the Act, at common law or in any business opportunity,
or in any opportunity to participate in any business opportunity, in any
business or industry in which any Member or any of its Affiliates now or in the
future engages, which is presented to such Member or any of its Affiliates or to
any present or future partner, member, director, officer, manager, supervisor,
employee, agent or representative of such Member or any of its Affiliates; and

 

(ii)                                                                             
waives and consents to [***].

 

(e)                               Notwithstanding any other provision in this
Agreement, with respect to a Related Party Matter, the Representative of the
Founding Member who is, or whose Affiliate is, involved in such Related Party
Matter [***].

 

(f)                                [***]

 

(g)                              [***]

 

6.06                    Insurance Coverage.

 

(a)                               Operator Insurance.  Pursuant to the COM
Agreement, the Operator is required to carry and maintain or cause to be carried
and maintained certain liability insurance coverages.

 

(b)                              Owner Insurance.  The Management Committee
shall determine the type limits, deductibles and other terms applicable to the
insurance coverages to be maintained by the Company, and the Company shall
engage an insurance broker to provide recommendations and to procure such
insurance coverages on behalf of the Company.

 

(c)                               Claim for Property Loss or Damage.  In the
event of actual loss or damage to the Company’s property or any incident
reasonably anticipated to give rise to a claim for loss or damage to the
Company’s property, the Company shall promptly provide written notice to the
Members of such loss, damage or incident.  The Company shall take all actions
necessary to provide proper and timely notification to its insurers of such
loss, damage or incident.  The Company shall be responsible for the preparation,
submittal and negotiation of all insurance claims related to any loss, damage or
incident involving the Company’s property.  The Members each agree to use all
reasonable efforts to cooperate with each other and the Company in the
preparation, submittal and negotiation of all such claims by the Company,
including, but not limited to, the assignment of adjusters and the provision and
exchange of information related to any loss, damage or incident involving the
Company’s property.

 

54

--------------------------------------------------------------------------------


 

(d)                             Directors’ and Officers’ Liability.  Each Member
shall carry and maintain Directors’ and Officers’ Liability insurance covering
its own respective persons who are serving as officers, directors,
Representatives or Management Committee members. Each Member shall also be
responsible for insuring its respective Membership Interest for securities
claims against the Company.

 

6.07                    Indemnification.

 

(a)                               Subject to Section 6.07(b), to the fullest
extent permitted by the Act, the Company shall indemnify and hold harmless each
Representative and each Member and the managers, officers, directors,
stockholders, partners, members, managers, employees, affiliates,
representatives and agents of such Member, as well as each officer, employee,
representative, and agent of the Company (individually, a “Covered Person”) from
and against any and all Claims in which the Covered Person may be involved, or
threatened to be involved, as a party or otherwise, by reason of the fact that
he or it is a Covered Person or which relates to or arises out of the Company or
its property, business or affairs.  A Covered Person shall not be entitled to
indemnification under this Section 6.07(a) with respect to [***].

 

(b)                              Notwithstanding the obligations of the Company
pursuant to Section 6.07(a) and subject to Section 6.08, each Member shall
indemnify, protect, defend, release and hold harmless the Company and each other
Member, its Representative, its Affiliates, and its and their respective
directors, officers, trustees, employees and agents from and against [***].

 

6.08                    Limitation on Liability.  EXCEPT IN CONNECTION WITH
INDEMNIFICATION OBLIGATIONS ARISING FROM AN ACTION OR PROCEEDING BROUGHT BY A
THIRD PARTY FOR AMOUNTS PAID OR OWING TO SUCH THIRD PARTY, EACH MEMBER AGREES
THAT NO MEMBER SHALL BE LIABLE UNDER THIS AGREEMENT FOR
EXEMPLARY, INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES
WHICH IN ANY WAY ARISE OUT OF, RELATE TO, OR ARE A CONSEQUENCE OF, ITS
PERFORMANCE OR NONPERFORMANCE HEREUNDER, OR THE PROVISION OF OR FAILURE TO
PROVIDE ANY SERVICE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, LOSS OF FUTURE
PROFITS, BUSINESS INTERRUPTIONS, AND LOSS OF CUSTOMERS, WHETHER SUCH DAMAGES ARE
ASSERTED IN AN ACTION BROUGHT IN CONTRACT, IN TORT OR PURSUANT TO SOME OTHER
THEORY, AND WHETHER THE POSSIBILITY OF SUCH DAMAGES WAS MADE KNOWN OR WAS
FORESEEABLE.

 

6.09                    Delivery of Operating Budget.  On or prior to [***] of
each year, the Operator shall deliver a draft annual Operating Budget for the
following year to each of the Representatives, which Representatives will have
[***] Days to provide comments (the “Comment Deadline”) on such draft annual
Operating Budget (such comments, the “Representative Budget Comments”).  The
Operator shall make a good faith effort to respond to, and incorporate into such
draft annual Operating Budget, the Representative Budget Comments and shall
deliver to each of the Representatives the final annual Operating Budget for the
following year on or before [***]  (the “December Deadline”) of each year;
provided, however, that, if the board of directors of the Operator has not
convened to approve the annual Operating Budget by [***] of a given year, then
the December Deadline shall be extended to [***] of such

 

55

--------------------------------------------------------------------------------


 

year; provided, further, that, if the meeting of the board of directors of the
Operator to approve the annual Operating Budget is scheduled prior to the
Comment Deadline, the Operator shall promptly notify the Representatives in
writing of the date and time of such meeting (but no less than [***] Business
Days in advance of such meeting), and the Representatives shall use reasonable
efforts to provide the Representative Budget Comments in advance of such
meeting.  The Operator and the Representatives shall work together in good faith
to cause the Operating Budget to be approved by [***] of such year.

 

ARTICLE 7
DEVELOPMENT OF FACILITIES

 

7.01                    Development of Facilities.

 

(a)                               FERC Application.  Pursuant to the terms of
the COM Agreement, USG, EQT, and the Operator shall jointly prepare and submit
to the Management Committee the proposed FERC Application related to the
Facilities; and, following the approval of the FERC Application by the
Management Committee, USG, EQT, and the Operator shall, on behalf of the
Company, file the FERC Application with the FERC.

 

(b)                              Approval of FERC Certificate.  No later than
[***] Days prior to the FERC Response Date, the Management Committee shall vote
on whether the FERC Certificate for the Facilities is issued on terms and
conditions which are not materially different from those requested in a FERC
Application for the Facilities and whether the Company shall (i) accept the FERC
Certificate for the Facilities without seeking rehearing; (ii) accept such FERC
Certificate and seek rehearing of the order issuing the FERC Certificate;
(iii) file for rehearing before committing to accept or reject the FERC
Certificate; or (iv) reject such FERC Certificate.  The Management Committee
shall be deemed to have approved the FERC Certificate for the Facilities if the
Management Committee determines that such certificate is issued on terms and
conditions which are not materially different from those requested in the FERC
Application for the Facilities.  In such event the Management Committee shall
accept the FERC Certificate prior to the FERC Response Date with or without
seeking rehearing of the order issuing the FERC Certificate for the Facilities. 
In such event, subject to the terms of this Agreement, each Member shall be
firmly committed to the construction of the Facilities and the construction of
the Facilities shall not be subject to any conditions precedent, including but
not limited to Management Committee approval of any financial commitment for
obtaining funds to finance the Facilities or the Management Committee approval
to construct the Facilities.

 

(c)                               If the Management Committee finds that the
FERC Certificate for the Facilities is issued on terms and conditions which are
materially different from those requested in the FERC Application and EQT and
USG vote to accept the order issuing the FERC Certificate with or without
seeking rehearing, then the Management Committee and the Company shall accept
the FERC Certificate prior to the FERC Response Dates, and in such event, and
subject to the terms of this Agreement, each Member shall be firmly committed to
the construction of the Facilities and the construction of the Facilities shall
not be subject to any conditions precedent as provided in Section 7.01(b).

 

56

--------------------------------------------------------------------------------


 

(d)       If the Management Committee finds that the FERC Certificate for the
Facilities is issued on terms and conditions which are materially different from
those requested in the FERC Application for the Facilities and one or more of
the Members (including either USG or EQT) vote to accept the order issuing the
FERC Certificate with or without seeking rehearing and one or more of the
Members vote to reject the order issuing the FERC Certificate for the Facilities
with or without seeking rehearing (or did not vote), then the Members that voted
to accept such FERC Certificate shall be free to proceed with the construction
of the Facilities under this Agreement (but only if one of EQT or USG so elects
to proceed), such vote being deemed the requisite vote of the Management
Committee, and the Member or Members that voted to reject such FERC Certificate
shall be deemed to have Withdrawn from the Company.  Subject to the terms of
this Agreement, those Members that elect to proceed with the construction of the
Facilities shall be firmly committed to the construction of the Facilities and
the construction of the Facilities shall not be subject to any conditions
precedent as provided in Section 7.01(b).  In the event no Member votes to
accept the order issuing the FERC Certificate for the Facilities, then such vote
shall be a Dissolution Event and the Company shall dissolve and its offices
shall be wound up pursuant to Article 12.

 

7.02     Employee Matters.  To facilitate placing the Facilities in service, a
Founding Member that is not, or does not have an Affiliate that is, the Operator
shall have the right to have one (1) employee located in the Operator’s primary
place of business with respect to the Facilities and any construction or
engineering site until the In-Service Date for such Facilities, and such
employee shall have access to all construction and engineering offices related
to the Facilities and shall be permitted to review, examine, and copy the books,
records, plans, reports, forecasts, studies, budgets, and other information
related to such Facilities.

 

7.03                    General Regulatory Matters.

 

(a)        The Members acknowledge that either the Company will be a “natural
gas company” as defined in Section 2(6) of the NGA or the assets of the Company
will be operated by a “natural gas company” as defined in Section 2(6) of the
NGA in accordance with the certificate of authority granted by the FERC.

 

(b)        Each Member shall (i) cooperate fully with the Company, the
Management Committee, USG, EQT, and the Operator in securing the Necessary
Regulatory Approvals, including supporting all FERC Applications, and in
connection with any reports prescribed by the FERC and any other Governmental
Authority having jurisdiction over the Company; (ii) join in any eminent domain
takings by the Company, to the extent, if any, required by Law; and
(iii) without limiting or modifying Section 6.04 or 6.05, devote such efforts as
shall be reasonable and necessary to develop and promote the Facilities for the
benefit of the Company, taking into account such Member’s Sharing Ratio,
resources, and expertise.

 

ARTICLE 8
 TAXES

 

8.01     Tax Returns.  Operator shall prepare and timely file (on behalf of the
Company) all federal, state and local tax returns required to be filed by the
Company; provided that so long as USG is a Founding Member to which a material
tax return relates, USG shall have the right to

 

57

--------------------------------------------------------------------------------


 

review and comment on such material return at least 25 Days prior to the
relevant due date for such return (which return may be provided to USG in draft
form) and that the Operator shall include any such timely received comments as
are reasonable, subject to applicable Law and to any ethical obligations of a
return preparer. Each Member shall furnish to Operator all pertinent information
in its possession relating to the Company’s operations that is necessary to
enable the Company’s tax returns to be timely prepared and filed.  The Company
shall bear the costs of the preparation and filing of its returns.

 

8.02                    Tax Elections.  The Company shall make the following
elections on the appropriate tax returns:

 

(a)        to adopt the calendar year as the Company’s fiscal and taxable year;

 

(b)        to adopt the accrual method of accounting;

 

(c)        to make the election described in Code Section 754 with respect to
the first taxable year of the Company;

 

(d)       to elect to deduct or amortize the organizational expenses of the
Company in accordance with Section 709(b) of the Code and to depreciate property
pursuant to the most rapid depreciation or cost recovery method available; and

 

(e)        any other election the Management Committee may deem appropriate or
that the Operator is permitted to make without Management Committee approval in
accordance with Section 6.02(i)(B).

 

Notwithstanding the foregoing, however, neither the Company nor any Member shall
make an election for the Company to be excluded from the application of the
provisions of subchapter K of chapter 1 of subtitle A of the Code or elect for
the Company to be treated as an association taxable as a corporation or any
similar provisions of applicable state law and no provision of this Agreement
shall be construed to sanction or approve such an election.

 

8.03                    Tax Matters Member.

 

(a)        EQT shall serve as the “tax matters partner” of the Company pursuant
to Section 6231(a)(7) of the Code (the “Tax Matters Member”).  The Tax Matters
Member shall take such action as may be necessary to cause to the extent
possible each other Member to become a “notice partner” within the meaning of
Section 6223 of the Code.  The Tax Matters Member shall inform each other Member
of all significant matters that may come to its attention in its capacity as Tax
Matters Member by giving notice thereof on or before the fifth Business Day
after becoming aware thereof and, within that time, shall forward to each other
Member copies of all significant written communications it may receive from a
taxing authority in that capacity.  In the event that EQT ceases to be the Tax
Matters Member (or any successor Tax Matters Member ceases to be a Member), the
Management Committee shall appoint a successor Tax Matters Member.

 

(b)        The Tax Matters Member shall provide any Member, upon reasonable
request, access to accounting and tax information and schedules obtained by the
Tax Matters

 

58

--------------------------------------------------------------------------------


 

Member solely in its capacity as Tax Matters Member as shall be necessary for
the preparation by such Member of its income tax returns and such Member’s tax
information reporting requirements.

 

(c)        The Tax Matters Member shall take no action in its capacity as Tax
Matters Member without the authorization of the Management Committee, other than
such action as may be required by Law.  Any cost or expense incurred by the Tax
Matters Member in connection with its duties, including the preparation for or
pursuance of administrative or judicial proceedings and in complying with
Section 8.03(b), shall be paid by the Company.

 

(d)       The Tax Matters Member shall not enter into any extension of the
period of limitations for making assessments on behalf of the Members without
first obtaining the consent of the Management Committee.  The Tax Matters Member
shall not bind any Member to a settlement agreement without obtaining the
consent of such Member.  Any Member that enters into a settlement agreement with
respect to any partnership item (as described in Code Section 6231(a)(3)) with
respect to the Company shall notify the other Members of such settlement
agreement and its terms within [***] Days from the date of the settlement.

 

(e)        No Member shall file a request pursuant to Code Section 6227 for an
administrative adjustment of Company items for any taxable year without first
notifying the other Members no later than [***] Days prior to filing such
request.  If the Management Committee consents to the requested adjustment, the
Tax Matters Member shall file the request for the administrative adjustment on
behalf of the Members.  If such consent is not obtained within [***] Days from
such notice, any Member, including the Tax Matters Member, may file a request
for administrative adjustment on its own behalf.  Any Member intending to file a
petition under Code Sections 6226, 6228 or other Code Section with respect to
any item involving the Company shall notify the other Members of such intention
and the nature of the contemplated proceeding.  In the case where the Tax
Matters Member is the Member intending to file such petition on behalf of the
Company, such notice shall be given within a reasonable period of time to allow
the other Members to participate in the choosing of the forum in which such
petition will be filed.

 

(f)        If any Member intends to file a notice of inconsistent treatment
under Code Section 6222(b), such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.

 

ARTICLE 9
 BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

 

9.01                    Maintenance of Books.

 

(a)        The Operator shall keep or cause to be kept at the principal office
of the Company or at such other location approved by the Management Committee
complete and accurate books and records of the Company, including all books and
records necessary to provide to the Members any information required to be
provided pursuant to Section 9.02, supporting documentation of the transactions
with respect to the conduct of the Company’s

 

59

--------------------------------------------------------------------------------


 

business and minutes of the proceedings of its Members and the Management
Committee, and any other books and records that are required to be maintained by
applicable Law.

 

(b)        The books of account of the Company shall be (i) maintained on the
basis of a fiscal year that is the calendar year, (ii) maintained on an accrual
basis in accordance with Required Accounting Practices, and (iii) unless the
Management Committee decides otherwise, audited by the Certified Public
Accountants at the end of each calendar year.

 

9.02                    Reports.

 

(a)        With respect to each calendar year, the Operator shall prepare and
deliver to each Member:

 

(i)                     Within 75 Days after the end of such calendar year, a
statement of operations and a statement of cash flows for such year, a balance
sheet as of the end of such year, and an audited report thereon of the Certified
Public Accountants; provided that, upon the written request of one or more
Members at least [***] Days prior to the applicable calendar year end, which
request shall be a standing request effective for subsequent calendar years
unless and until revoked by the requesting Member, the Operator shall prepare
and deliver to the requesting Member(s) within 25 Days after the end of each
such calendar year the foregoing information except for the audited report,
which the Operator shall use reasonable efforts to prepare and deliver to the
requesting Member(s) no later than 14 Days prior to any regulatory, contractual
or filing deadlines of such Member for which the Operator has been notified by
such Member.

 

(ii)                    Within 75 Days after the end of such calendar year, such
federal, state and local income tax returns and such other accounting and tax
information and schedules as shall be necessary for tax reporting purposes by
each Member with respect to such year.

 

(b)        Upon the written request of one or more Founding Members at least
[***] Days prior to the applicable calendar year end, the Operator shall use
reasonable efforts to prepare and deliver to the requesting Founding
Member(s) the following information within [***] Days after the end of such
calendar year:

 

(i)                     A discussion and analysis of the results of operations
including detailed explanations of significant variances in revenues, expenses
and cash flow activities appearing in the audited financial statements, as
compared to the same periods in the prior calendar year, and relevant
operational statistics, including volumetric data;

 

(ii)                    A schedule of amounts due by year for contractual
obligations that will impact Available Cash including notes payable, capital
leases, operating leases, and purchase obligations; and

 

(iii)                   A three-year forward-looking forecast that includes a
balance sheet, profit and loss statement, and a statement of cash flows.  Such
forecast shall include information pertaining to the underlying assumptions used
in its preparation including volumetric, revenue per-unit and capital
expenditure assumptions.  Such forecast also shall be updated within 45 Days
after execution by the Company of a material Gas Transportation Service
Agreement if the

 

60

--------------------------------------------------------------------------------


 

timing and amount of revenues or expenses resulting from such agreement are
materially different than estimates included in the forward-looking forecast.

 

The reasonable incremental cost to the Operator of preparing the above reports
shall be reimbursed to the Operator by the Founding Member requesting such
reports and, in the case of two or more Founding Members requesting such
reports, equally by such Founding Members.  Such cost shall be determined in
accordance with the Accounting Procedure set forth in the COM Agreement.

 

(c)        Within 25 Days after the end of each calendar month, the Operator
shall cause to be prepared and delivered to each Member with an appropriate
certification of the Person authorized to prepare the same (provided that the
Management Committee may change the financial statements required by this
Section 9.02(c) to a quarterly basis or may make such other change therein as it
may deem appropriate):

 

(i)                     A statement of operations for such month (including
sufficient information to permit the Members to calculate their tax accruals)
and for the portion of the calendar year then ended as compared with the same
periods for the prior calendar year and with the budgeted results for the
current periods;

 

(ii)                    A balance sheet as of the end of such month and the
portion of the calendar year then ended; and

 

(iii)                   For quarter month end, a statement of cash flows for the
portion of the calendar year then ended as compared to the same period for the
prior calendar year.

 

(d)       In addition to its obligations under subsections (a), (b), and (c) of
this Section 9.02, but subject to Section 3.06, the Operator shall timely
prepare and deliver to any Member, upon request, all of such additional
financial statements, notes thereto and additional financial information as may
be required in order for each Member or an Affiliate of such Member to comply
with any reporting requirements under (i) the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, (ii) the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, and (iii) any national securities exchange or automated
quotation system.  The reasonable incremental cost to Operator of preparing and
delivering such additional financial statements, notes thereto and additional
financial information, including any required incremental audit fees and
expenses, shall be reimbursed to the Operator by the Member requesting such
reports and, in the case of two or more Members requesting such additional
information, equally by such Members.  Such cost shall be determined in
accordance with the Accounting Procedure set forth in the COM Agreement.

 

(e)        Operator shall also cause to be prepared and delivered to each
Founding Member such other reports, forecasts, studies, budgets and other
information as such Founding Member may reasonably request from time to time.

 

(f)        For purposes of clarification and not limitation, any audit or
examination by a Member pursuant to Section 3.6 of the COM Agreement may, at the
option of such Member,

 

61

--------------------------------------------------------------------------------


 

include audit or examination of the books, records and other support for the
costs incurred pursuant to subsections (b) and (e) of this Section 9.02.

 

9.03     Bank Accounts.  Funds of the Company shall be deposited in such banks
or other depositories as shall be designated from time to time by the Management
Committee and shall not be commingled with the Operator’s funds.  All
withdrawals from any such depository shall be made only as authorized by the
Management Committee and shall be made only by check, wire transfer, debit
memorandum or other written instruction.  The Management Committee may authorize
the Operator to designate and maintain accounts in any such banks or other
depositories in accordance with Exhibit A to the COM Agreement.

 

ARTICLE 10
 WITHDRAWAL

 

10.01   Right of Withdrawal.  (a) Prior to the In-Service Date, no Member shall
have the right to withdraw from the Company and (b) following the In-Service
Date, each Member shall have the right to withdraw from the Company [***] Days
following delivery of written notice to the Management Committee.

 

10.02   Deemed Withdrawal.  A Member is deemed to have Withdrawn from the
Company upon the occurrence of any of the following events:

 

(a)        the Member is deemed, pursuant to Section 7.01(d) to have Withdrawn
from the Company;

 

(b)        there occurs an event that makes it unlawful for the Member to
continue to be a Member;

 

(c)        the Member becomes Bankrupt;

 

(d)       the Member dissolves and commences liquidation or winding-up; or

 

(e)        the Member commits a Default; provided, that such Member shall not be
considered a Withdrawn Member if such Member cures such Default within 60
Business Days of the applicable Default.

 

10.03   Effect of Withdrawal.  A Member that is deemed to have Withdrawn
pursuant to Section 10.01 or Section 10.02 (a “Withdrawn Member”), must comply
with the following requirements in connection with its Withdrawal:

 

(a)        The Withdrawn Member ceases to be a Member immediately upon the
occurrence of the applicable Withdrawal event.

 

(b)        The Withdrawn Member shall not be entitled to receive any
distributions from the Company except as set forth in Section 10.03(e), and
neither it nor its Representative shall be entitled to exercise any voting or
consent rights, or to appoint any Representative or Alternate Representative to
the Management Committee (and the Representative (and the Alternate
Representative) appointed by such Member shall be deemed to have resigned) or to

 

62

--------------------------------------------------------------------------------


 

receive any further information (or access to information) from the Company. 
The Sharing Ratio of such Member shall not be taken into account in calculating
the Sharing Ratios of the Members for any purposes.  This Section 10.03(b) shall
also apply to a Breaching Member; but if a Breaching Member cures its breach
during the applicable cure period, then any distributions that were withheld
from such Member shall be paid to it, without interest.

 

(c)        The Withdrawn Member must pay to the Company all amounts owed to it
by such Withdrawn Member.

 

(d)       The Withdrawn Member shall remain obligated for all liabilities it may
have under this Agreement or otherwise with respect to the Company that accrue
prior to the Withdrawal.

 

(e)        In the event of a Withdrawal under Section 10.01 or a deemed
Withdrawal under Section 10.02(b) or (c), the Withdrawn Member shall be entitled
to receive a portion of each distribution that is made by the Company from and
after the In-Service Date, equal to the product of the Withdrawn Member’s
Sharing Ratio as of the date of its Withdrawal multiplied by the aggregate
amount of such distribution; provided that the Withdrawn Member’s rights under
this Section 10.03(e) shall automatically terminate at such time as the
Withdrawn Member has received an aggregate amount under this
Section 10.03(e) equal to the sum of (i) lesser of (A) the Withdrawn Member’s
Outstanding Capital Contribution, and (B) the Fair Market Value of the Withdrawn
Member’s Membership Interest, each determined as of the date of the Withdrawal,
plus (ii) any Indebtedness of the Company owed to such Member at the time of
Withdrawal.  From the date of the Withdrawal to the date of such payment, the
Withdrawn Member shall be treated as a non-Member equity holder with no rights
other than the right to receive the amount owing to the Withdrawn Member
pursuant to the preceding sentence.  The rights of a Withdrawn Member under this
Section 10.03(e) shall (A) be subordinate to the rights of any other creditor of
the Company, (B) not include any right on the part of the Withdrawn Member to
receive any interest or other amounts with respect thereto (except as may
otherwise be provided in the evidence of any Indebtedness of the Company owed to
such Withdrawn Member); (C) not require the Company to make any distribution
(the Withdrawn Member’s rights under this Section 10.03(e) being limiting to
receiving a portion of such distributions as the Management Committee may, in
its Sole Discretion, decide to cause the Company to make); and (D) not require
any Member to make a Capital Contribution or a loan to permit the Company to
make a distribution or otherwise to pay the Withdrawn Member.

 

(f)        Except as set forth in Section 10.03(e), a Withdrawn Member shall not
be entitled to receive any return of its Capital Contributions or other payment
from the Company in respect of its Membership Interest.  Any Performance
Assurances or Credit Assurances provided by the Withdrawn Member and outstanding
as of the date of Withdrawal shall continue as to the liabilities accrued prior
to the date of Withdrawal for which such Performance Assurances were provided
under Section 4.01(b) or such Credit Assurances were provided under
Section 4.07; provided that, in the event a Member is Withdrawn pursuant to
Section 10.02(e), such Member shall pay over and forfeit any remaining
Performance Assurances as liquidated damages and not as a penalty.

 

63

--------------------------------------------------------------------------------


 

(g)        The Sharing Ratio of the Withdrawn Member shall be allocated among
the remaining Members in the proportion that each Member’s Sharing Ratio bears
to the total Sharing Ratio of all remaining Members, or in such other proportion
as the remaining Members may unanimously agree.

 

(h)        A deemed Withdrawal under Section 7.01(d) shall carry no connotation
or implication that the Withdrawn Member has breached this Agreement or
otherwise acted contrary to the intent of this Agreement, it being understood
that (i) each Member is completely free to cast its vote as it wishes at the
Management Committee meetings described in such Section and (ii) the concept of
“deemed Withdrawal” in such Section is merely a convenient technique for
permitting the continued development of the Facilities by the Members that
desire to continue such development.

 

ARTICLE 11
 DISPUTE RESOLUTION

 

11.01   Disputes.  This Article 11 shall apply to any dispute arising under or
related to this Agreement (whether arising in contract, tort or otherwise, and
whether arising at law or in equity), including (a) any dispute regarding the
construction, interpretation, performance, validity or enforceability of any
provision of this Agreement or whether any Person is in compliance with, or
breach of, any provisions of this Agreement; (b) any deadlock among the
Representatives on any matter requiring approval of the Management Committee
(including any dispute over whether the Representatives of any Founding Member
(or its Affiliates) are reasonably withholding their consent in connection with
a determination by the Management Committee, but only with respect to those
matters specifically identified in Section 6.02(j) and Section 6.05(e)) other
than the matters covered by Sections 6.02(i)(G) or 6.02(i)(BB) (a “Deadlock”);
and (c) the applicability of this Article 11 to a particular dispute. 
Notwithstanding the foregoing, this Section 11.01 shall not apply to any matters
that, pursuant to the provisions of this Agreement, are to be resolved by a vote
of the Management Committee; provided that, if a vote, approval, consent,
determination or other decision must, under the terms of this Agreement, be made
(or withheld) in accordance with a standard other than Sole Discretion (such as
a reasonableness standard), then the issue of whether such standard has been
satisfied may be a dispute to which this Article 11 applies (including
Section 11.03); and provided, further, that any Deadlock shall be resolved
solely as provided in Sections 11.02 and 11.05 hereof.  Any dispute to which
this Article 11 applies is referred to herein as a “Dispute.”  With respect to a
particular Dispute, each Member that is a party to such Dispute is referred to
herein as a “Disputing Member.”  The provisions of this Article 11 shall be the
exclusive method of resolving Disputes.

 

11.02   Negotiation to Resolve Disputes.  If a Dispute arises, the Disputing
Members shall attempt to resolve such Dispute through the following procedure:

 

(a)        first, the designated Representative of each of the Disputing Members
shall promptly meet (whether by phone or in person) in a good faith attempt to
resolve the Dispute; and

 

(b)        second, if the Dispute is still unresolved after ten (10) Business
Days following the commencement of the negotiations described in
Section 11.02(a), then the Parent

 

64

--------------------------------------------------------------------------------


 

Decision Makers shall meet in person within five (5) Business Days after the
expiration of the aforementioned period of ten (10) Business Days, and such
Parent Decision Makers shall attempt in good faith to resolve the Dispute as
promptly as practicable.

 

11.03   Courts.  If a Dispute (other than a Deadlock) is still unresolved
following ten (10) Business Days after a written request or demand for
negotiations described in Section 11.02(b), then any of such Disputing Members
may submit such Dispute only to the Court of Chancery of the State of Delaware
or, in the event that such court does not have jurisdiction over the subject
matter of such Dispute, to another court of the State of Delaware or a U.S.
federal court located in the State of Delaware (collectively, “Delaware
Courts”), and each of the Members irrevocably submits to the exclusive
jurisdiction of the Delaware Courts and hereby consents to service of process in
any such Dispute by the delivery of such process to such party at the address
and in the manner provided in Section 13.02.  Each of the Members hereby
irrevocably and unconditionally waives any objection to the laying of venue in
any Dispute in the Delaware Courts and hereby further irrevocably and
unconditionally waives and agrees not to plead or clam in any such court that
any action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH MEMBER IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.

 

11.04   Specific Performance.  The Members understand and agree that
(a) irreparable damage would occur in the event that any provision of this
Agreement were not performed in accordance with its specific terms, (b) although
monetary damages may be available for the breach of such covenants and
agreements such monetary damages are not intended to and do not adequately
compensate for the harm that would result from a breach of this Agreement, would
be an inadequate remedy therefor and shall not be construed to diminish or
otherwise impair in any respect any Member’s or the Company’s right to specific
performance and (c) the right of specific performance is an integral part of the
transactions contemplated by this Agreement and without that right none of the
Members would have entered into this Agreement. It is accordingly agreed that,
in addition to any other remedy that may be available to it, including monetary
damages, each of the Members and the Company shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement. Each of the Members further agrees
that no Member nor the Company shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 11.04 and each Member waives any objection to
the imposition of such relief or any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 

11.05            Arbitration.

 

(a)        If a Deadlock is still unresolved pursuant to the procedures set
forth in Section 11.02, then the Deadlock shall be settled by arbitration
conducted in the English language in New York, New York, administered by and in
accordance with the terms of this Agreement and the Commercial Arbitration
Rules (“Rules”) of the American Arbitration Association (“AAA”) (the
“Arbitration”).

 

(b)        Any Disputing Member (the “Arbitration Invoking Party”) may, by
notice (the “Arbitration Notice”) to any other Disputing Member (the
“Arbitration Noticed

 

65

--------------------------------------------------------------------------------


 

Party”), submit the Dispute to Arbitration in accordance with the provisions of
this Section 11.05(b).  Any Disputing Member may initiate Arbitration by filing
with the AAA a notice of intent to arbitrate within the mediation period.

 

(c)        Any such Arbitration proceeding shall be before a tribunal of three
(3) arbitrators, one (1) designated by the Arbitration Invoking Party, one
(1) designated by the Arbitration Noticed Party, and one (1) designated by the
two (2) arbitrators so designated.  The Arbitration Invoking Party and the
Arbitration Noticed Party shall each name their arbitrator by notice (the
“Selection Notice”) given within five (5) Business Days after the date of the
Arbitration Notice, and the two (2) arbitrators so appointed shall agree upon
the third member of the tribunal within five (5) Business Days after the date of
the Selection Notice.  Any member of the tribunal not appointed within the
period required, whether by one of the Disputing Members or by the two
(2) arbitrators chosen by the Disputing Members, shall be appointed by the AAA. 
The arbitrators shall have no affiliation with, financial or other interest in,
or prior employment with either Disputing Member or their Affiliates and shall
be experienced and well-regarded oil and gas attorneys knowledgeable in the
field of the dispute.

 

(d)       In any Arbitration in which the Deadlock involves a dispute over
whether the Representatives of any Founding Members are reasonably withholding
their consent in connection with a determination by the Management Committee
with respect to any matter identified in Section 6.02(j) or Section 6.05(e), the
arbitrators shall first determine whether the Representatives of such Founding
Member are reasonably withholding their consent in the matter(s) in question
and, if such Representatives are determined to have acted reasonably, the
arbitrators shall then immediately proceed to resolve the Deadlock among the
Representatives on the matter(s) requiring approval of the Management Committee.

 

(e)        Each of the Arbitration Invoking Party and the Arbitration Noticed
Party shall have twenty (20) Business Days, commencing on the date the
Arbitration Notice is given, to prepare and submit a proposal for the resolution
of the dispute to the tribunal, including a description of how such Disputing
Member arrived at its proposal and the arguments therefor, as it deems
appropriate.  Each of the Arbitration Invoking Party and the Arbitration Noticed
Party shall deliver a copy of its proposal, including any such supplemental
information, to the other Disputing Member at the same time it delivers the
proposal to the tribunal.

 

(f)        Each of the Arbitration Invoking Party and the Arbitration Noticed
Party shall have five (5) Business Days after the receipt of the other Disputing
Member’s proposal to revise its respective proposal and submit a final proposal
to the tribunal, including supporting arguments for its own and against the
other Disputing Member’s proposal.

 

(g)        Each of the Arbitration Invoking Party and the Arbitration Noticed
Party shall present oral arguments supporting its final proposal to the tribunal
at a proceeding held five (5) Business Days after the deadline for submission of
final proposals to the tribunal.  Each of the Arbitration Invoking Party and the
Arbitration Noticed Party shall have three (3) hours to make its oral
presentation to the tribunal.

 

(h)        The tribunal shall, within ten (10) Business Days after presentation
of the oral arguments, render a decision that selects the Arbitration Invoking
Party’s final proposal

 

66

--------------------------------------------------------------------------------


 

(with no modifications thereto) or the Arbitration Noticed Party’s final
proposal (with no modifications thereto), and no other proposal.  The award
rendered pursuant to the foregoing shall be final and binding on the Disputing
Members, shall not be subject to appeal, and judgment thereon may be entered or
enforcement thereof sought by either Disputing Member in any court of competent
jurisdiction.

 

(i)                                  Each Disputing Member shall bear the costs
of its appointed arbitrator and its own attorneys’ fees, and the costs of the
third arbitrator incurred in accordance with the foregoing shall be shared
equally by the Disputing Members.  Additional incidental costs of the
Arbitration shall be paid for by the non-prevailing Disputing Member in the
Arbitration.

 

(j)                                  Notwithstanding the foregoing, each
Disputing Member may at any time in a Dispute apply to the Court of Chancery for
a decree of dissolution of the Company pursuant to Section 18-802 of the Act.

 

ARTICLE 12
 DISSOLUTION, WINDING-UP AND TERMINATION

 

12.01            Dissolution.  The Company shall dissolve and its affairs shall
be wound up on the first to occur of the following events (each a “Dissolution
Event”):

 

(a)                               decision to dissolve the Company by
Supermajority Interest;

 

(b)                              entry of a decree of judicial dissolution of
the Company under Section 18-802 of the Act;

 

(c)                               the Disposition or abandonment of all or
substantially all of the Company’s business and assets;

 

(d)                             an event that makes it unlawful for the business
of the Company to be carried on;

 

(e)                               by 10 Business Days’ written notice of
termination given by USG or EQT if the initial Construction Budget, the Project
Schedule and the Initial Operating Budget have not been approved by USG and EQT
by the [***] Day following the delivery thereof to USG; provided, however, that,
if the initial Construction Budget, Project Schedule and the Initial Operating
Budget are approved within 10 Business Days following delivery of such notice of
termination, then such written notice of termination shall be null and void, and
this Agreement shall continue in full force and effect.

 

12.02            Winding-Up and Termination.

 

(a)                               On the occurrence of a Dissolution Event, the
Management Committee shall designate a Member or other Person to serve as
liquidator.  The liquidator shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Act.  The
costs of winding-up shall be borne as a Company expense.  Until final
distribution, the liquidator shall continue to operate the Company properties
with all of the power and authority of the Members.  The steps to be
accomplished by the liquidator are as follows:

 

67

--------------------------------------------------------------------------------


 

(i)                                                                                 
as promptly as possible after dissolution and again after final winding-up, the
liquidator shall cause a proper accounting to be made by a recognized firm of
certified public accountants of the Company’s assets, liabilities, and
operations through the last Day of the month in which the dissolution occurs or
the final winding-up is completed, as applicable;

 

(ii)                                                                             
the liquidator shall discharge from Company funds all of the Indebtedness of the
Company and other debts, liabilities and obligations of the Company (including
all expenses incurred in winding-up and any loans described in Section 4.02) or
otherwise make adequate provision for payment and discharge thereof (including
the establishment of a cash escrow fund for contingent liabilities in such
amount and for such term as the liquidator may reasonably determine); and

 

(iii)                                                                         
all remaining assets of the Company shall be distributed to the Members as
follows:

 

(A)                          the liquidator may sell any or all Company
property, including to Members, and any resulting gain or loss from each sale
shall be computed and allocated to the Capital Accounts of the Members in
accordance with the provisions of Article 5;

 

(B)                           with respect to all Company property that has not
been sold, the fair market value of that property shall be determined and the
Capital Accounts of the Members shall be adjusted to reflect the manner in which
the unrealized income, gain, loss, and deduction inherent in property that has
not been reflected in the Capital Accounts previously would be allocated among
the Members if there were a taxable disposition of that property for the fair
market value of that property on the date of distribution; and

 

(C)                           Company property (including cash) shall be
distributed among the Members in accordance with Section 5.01; and those
distributions shall be made by the end of the taxable year of the Company during
which the liquidation of the Company occurs (or, if later, [***] Days after the
date of the liquidation).

 

(b)                              The distribution of cash or property to a
Member in accordance with the provisions of this Section 12.02 constitutes a
complete return to the Member of its Capital Contributions and a complete
distribution to the Member of its Membership Interest and all the Company’s
property and constitutes a compromise to which all Members have consented
pursuant to Section 18-502(b) of the Act.  To the extent that a Member returns
funds to the Company, it has no claim against any other Member for those funds.

 

(c)                               No dissolution or termination of the Company
shall relieve a Member from any obligation to the extent such obligation has
accrued as of the date of such dissolution or termination.  Upon such
termination, any books and records of the Company that there is a reasonable
basis for believing will ever be needed again shall be furnished to the
Operator, who

 

68

--------------------------------------------------------------------------------


 

shall keep such books and records (subject to review by any Person that was a
Member at the time of dissolution) for a period at least three (3) years.  At
such time as the Operator no longer agrees to keep such books and records, it
shall offer the Persons who were Members at the time of dissolution the
opportunity to take over such custody, shall deliver such books and records to
such Persons if they elect to take over such custody, and may destroy such books
and records if they do not so elect.  Any such custody by such Persons shall be
on such terms as they may agree upon among themselves.

 

12.03            Deficit Capital Accounts.  No Member will be required to pay to
the Company, to any other Member or to any third party any deficit balance that
may exist from time to time in any Member’s Capital Account.

 

12.04            Certificate of Cancellation.  On completion of the distribution
of the Company’s assets as provided herein, the Members (or such other Person or
Persons as the Act may require or permit) shall file a certificate of
cancellation with the Secretary of State of Delaware, cancel any other filings
made pursuant to the Act, and take such other actions as may be necessary to
terminate the existence of the Company.  Upon the filing of such certificate of
cancellation, the existence of the Company shall terminate (and the Term shall
end), except as may be otherwise provided by the Act or other applicable Law.

 

ARTICLE 13
 GENERAL PROVISIONS

 

13.01            Offset; Costs and Expenses.

 

(a)                               Whenever the Company is to pay any sum to any
Member, any amounts that Member owes the Company may be deducted from that sum
before payment.

 

(b)                              The Company shall reimburse the Founding
Members for all out-of-pocket costs and expenses incurred by the Founding
Members prior to the Effective Date in connection with the drafting, review and
negotiation of this Agreement, the COM Agreement [***], with a schedule of such
costs and expenses having been delivered to Vega and WGL on or prior to the date
hereof.

 

13.02            Notices.  Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail, or by facsimile or other electronic
transmission, including electronic mail.  A notice, request or consent given
under this Agreement is effective on receipt by the Member to receive it;
provided that a facsimile or other electronic transmission that is transmitted
after the normal business hours of the recipient shall be deemed effective on
the next Business Day.  All notices, requests and consents to be sent to a
Member must be sent to or made at the addresses given for that Member on
Exhibit A or in the instrument described in Section 3.03(b)(iv)(A)(2) or
Section 3.04, or such other address as that Member may specify by notice to the
other Members.  Any notice, request or consent to the Company must be given to
all of the Members.  Whenever any notice is required to be given by Law, the
Delaware Certificate or this Agreement, a written waiver thereof, signed by the
Person

 

69

--------------------------------------------------------------------------------


 

entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.

 

13.03            Entire Agreement; Superseding Effect.  This Agreement, [***]
and the COM Agreement constitute the entire agreement of the Members and their
Affiliates relating to the Company and the transactions contemplated hereby and
supersede all provisions and concepts contained in all prior agreements.

 

13.04            Effect of Waiver or Consent.  Except as otherwise provided in
this Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Member in the performance by that Member of its obligations with
respect to the Company is not a consent or waiver to or of any other breach or
default in the performance by that Member of the same or any other obligations
of that Member with respect to the Company.  Except as otherwise provided in
this Agreement, failure on the part of a Member to complain of any act of any
Member or to declare any Member in default with respect to the Company,
irrespective of how long that failure continues, does not constitute a waiver by
that Member of its rights with respect to that default until the applicable
statute-of-limitations period has run.

 

13.05            Amendment or Restatement.  This Agreement and the Delaware
Certificate may be amended or restated only by a written instrument executed
(or, in the case of the Delaware Certificate, approved) by Supermajority
Interest; provided, however, that any amendment or restatement that is
materially adverse to any Member in a manner that is disproportionate to such
Member’s interest (as compared to the interest of other Members) shall (a) if
the affected Member is a Founding Member, require the written consent or
approval of such Founding Member; or (b) if the affected Member is not a
Founding Member, require the written consent or approval of a majority of all
Members similarly adversely affected.

 

13.06            Binding Effect.  Subject to the restrictions on Dispositions
set forth in this Agreement, this Agreement is binding on and shall inure to the
benefit of the Members and their respective successors and permitted assigns.

 

13.07            Governing Law; Severability.  THIS AGREEMENT IS GOVERNED BY AND
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE
OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.  In
the event of a direct conflict between the provisions of this Agreement and any
mandatory, non-waivable provision of the Act, such provision of the Act shall
control.  If any provision of the Act provides that it may be varied or
superseded in a limited liability company agreement (or otherwise by agreement
of the members or managers of a limited liability company), such provision shall
be deemed superseded and waived in its entirety if this Agreement contains a
provision addressing the same issue or subject matter.  If any provision of this
Agreement or the application thereof to any Member or circumstance is held
invalid or unenforceable to any extent, (a) the remainder of this Agreement and
the application of that provision to other Members or circumstances is not
affected thereby, and (b) the Members shall negotiate in good faith to replace
that provision with a new provision that is valid and enforceable and that puts
the Members in substantially the same economic,

 

70

--------------------------------------------------------------------------------


 

business and legal position as they would have been in if the original provision
had been valid and enforceable.

 

13.08            Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions; provided, however, that this Section 13.08
shall not obligate a Member to furnish guarantees or other credit supports by
such Member’s Parent or other Affiliates.

 

13.09            Waiver of Certain Rights.  Each Member irrevocably waives any
right it may have to maintain any action for dissolution of the Company or for
partition of the property of the Company.

 

13.10            Counterparts; Facsimiles.  This Agreement may be executed in
any number of counterparts with the same effect as if all signing parties had
signed the same document.  All counterparts shall be construed together and
constitute the same instrument. A signature page to this Agreement or any other
document prepared in connection with the transactions contemplated hereby that
contains a copy of a party’s signature and that is sent by such party or its
agent with the apparent intention (as reasonably evidenced by the actions of
such party or its agent) that it constitute such party’s execution and delivery
of this Agreement or such other document, including a document sent by facsimile
transmission or by email in portable document format (PDF), shall have the same
effect as if such party had executed and delivered an original of this Agreement
or such other document. Minor variations in the form of the signature page,
including footers from earlier versions of this Agreement or any such other
document, shall be disregarded in determining the party’s intent or the
effectiveness of such signature.

 

13.11            Fair Market Value Determination.

 

(a)                               [***]

 

(b)                              [***]

 

(c)                               [***]

 

13.12            Other Agreements.  Notwithstanding any other provision of this
Agreement, it is hereby acknowledged and agreed that the Company has the power
and authority, without further act, approval, or vote of the Management
Committee, to [***]. The Company agrees that it shall be [***].

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

 

 

MEMBERS:

 

 

 

MVP HOLDCO, LLC

 

 

 

 

 

By:

/s/ Randall L. Crawford

 

Name:

Randall L. Crawford

 

Title:

President

 

 

 

 

 

US MARCELLUS GAS

INFRASTRUCTURE, LLC

 

 

 

By:

/s/ Lawrence A. Wall, Jr.

 

Name:

Lawrence A. Wall, Jr.

 

Title:

President

 

 

 

 

 

VEGA MIDSTREAM MVP LLC

 

 

 

By:

/s/ David Modesett

 

Name:

David Modesett

 

Title:

President

 

 

 

 

 

VEGA NPI IV, LLC

 

 

 

By:

/s/ David Modesett

 

Name:

David Modesett

 

Title:

President

 

 

 

 

 

WGL MIDSTREAM, INC.

 

 

 

By:

/s/ Terry McAllister

 

Name:

Terry McAllister

 

Title:

Chairman of the Board

 

 

[Signature page to Second Amended and Restated LLC Agreement of Mountain Valley
Pipeline, LLC]

 

--------------------------------------------------------------------------------


 

 

COMPANY:

 

 

 

MOUNTAIN VALLEY PIPELINE, LLC

 

 

 

By:

MVP Holdco, LLC,

 

 

its Member

 

 

 

 

 

By:

/s/ Randall L. Crawford

 

Name:

Randall L. Crawford

 

Title:

President

 

 

 

 

 

By:

US Marcellus Gas Infrastructure, LLC,

 

 

its Member

 

 

 

 

 

By:

/s/ Lawrence A. Wall, Jr.

 

Name:

Lawrence A. Wall, Jr.

 

Title:

President

 

 

[Signature page to Second Amended and Restated LLC Agreement of Mountain Valley
Pipeline, LLC]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MEMBERS

 

 

 

Name, Address, Fax and E-mail

 

 

Sharing
Ratio

 

 

Parent

 

 

Representative and Alternate
Representatives

 

 

 

 

 

 

 

 

MVP HOLDCO, LLC

 

EQT Plaza

625 Liberty Avenue

Pittsburgh, Pennsylvania 15222

Fax: (412) 553-7781

Attention: Blue Jenkins

[***]

David Gray

[***]

Sean McGinty

[***]

 

with a copy to:

 

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, Texas 78701

Fax: (512) 322-8349

Attn: Michael L. Bengtson

[***]

 

 

 

55%

 

 

[***]

 

 

[***]

 

[***]

 

US MARCELLUS GAS

INFRASTRUCTURE, LLC

 

601 Travis Street

Suite 1900

Houston, Texas 77002

Fax: 713.751.0375

Attention: Lawrence A. Wall, Jr.

[***]

Karina Amelang

[***]

 

 

 

 

35%

 

 

[***]

 

 

[***]

 

[***]

 

WGL MIDSTREAM, INC.

 

c/o WGL Holdings, Inc.

101 Constitution Avenue, N.W.

Washington, DC 20080

Fax: (202) 624-6655

Attn: Anthony M. Nee

[***]

 

 

7%

 

 

[***]

 

 

N/A

 

--------------------------------------------------------------------------------


 

 

VEGA MIDSTREAM MVP LLC

 

c/o Vega Energy Partners, Ltd.

3701 Kirby Dr., Suite 1290

Houston, Texas 77098

Fax: (713) 527-0850

Attn: David A. Modesett

[***]

 

with a copy to:

 

Norton Rose Fulbright

1301 McKinney St., Suite 5100

Houston, TX 77010

Fax: (713) 651-5246

Attn: Ned Crady

[***]

 

 

3%

 

 

[***]

 

 

N/A

 

VEGA NPI IV, LLC

 

c/o Vega Energy Partners, Ltd.

3701 Kirby Dr., Suite 1290

Houston, Texas 77098

Fax: (713) 527-0850

Attn: David A. Modesett

[***]

 

with a copy to:

 

Norton Rose Fulbright

1301 McKinney St., Suite 5100

Houston, TX 77010

Fax: (713) 651-5246

Attn: Ned Crady

[***]

 

 

 

0%

 

 

[***]

 

 

N/A

 

--------------------------------------------------------------------------------